Exhibit 10.1

ICF INTERNATIONAL, INC.

3,100,000 Shares

Common Stock

($0.001 par value per share)

UNDERWRITING AGREEMENT

December 10, 2009



--------------------------------------------------------------------------------

UNDERWRITING AGREEMENT

December 10, 2009

William Blair & Company, L.L.C.

Stifel, Nicolaus & Company, Incorporated

    as Managing Underwriters

 

c/o William Blair & Company, L.L.C.

  222 West Adams Street

  Chicago, Illinois 60606

Ladies and Gentlemen:

ICF INTERNATIONAL, INC., a Delaware corporation (the “Company”), proposes to
issue and sell to the underwriters named in Schedule A annexed hereto (the
“Underwriters”), for whom William Blair & Company, L.L.C. and Stifel, Nicolaus &
Company, Incorporated are acting as representatives (the “Representatives”), an
aggregate of 3,100,000 shares (the “Firm Shares”) of common stock, $0.001 par
value per share (the “Common Stock”), of the Company. In addition, solely for
the purpose of covering over-allotments, the Company proposes to grant to the
Underwriters the option to purchase from the Company up to an additional 465,000
shares of Common Stock (the “Additional Shares”). The Firm Shares and the
Additional Shares are hereinafter collectively sometimes referred to as the
“Shares.” The Shares are described in the Prospectus which is referred to below.

The Company has prepared and filed, in accordance with the provisions of the
Securities Act of 1933, as amended, and the rules and regulations thereunder
(collectively, the “Act”), with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (File No. 333-161896) under
the Act (the “registration statement”), including a prospectus, which
registration statement incorporates by reference documents which the Company has
filed, or will file, in accordance with the provisions of the Securities
Exchange Act of 1934, as amended, and the rules and regulations thereunder
(collectively, the “Exchange Act”). Such registration statement has become
effective under the Act.

Except where the context otherwise requires, “Registration Statement,” as used
herein, means the registration statement, as amended at the time of such
registration statement’s effectiveness for purposes of Section 11 of the Act, as
such section applies to the respective Underwriters (the “Effective Time”),
including (i) all documents filed as a part thereof or incorporated or deemed to
be incorporated by reference therein, (ii) any information contained or
incorporated by reference in a prospectus filed with the Commission pursuant to
Rule 424(b) under the Act, to the extent such information is deemed, pursuant to
Rule 430B or Rule 430C under the Act, to be part of the registration statement
at the Effective Time, and (iii) any registration statement filed to register
the offer and sale of Shares pursuant to Rule 462(b) under the Act.

The Company has furnished to the Representatives, for use by the Underwriters
and by dealers in connection with the offering of the Shares, copies of one or
more preliminary prospectus supplements, and the documents incorporated by
reference therein, relating to the

 

1



--------------------------------------------------------------------------------

Shares. Except where the context otherwise requires, “Pre-Pricing Prospectus,”
as used herein, means each such preliminary prospectus supplement, in the form
so furnished, including any basic prospectus (whether or not in preliminary
form) furnished to the Representatives by the Company and attached to or used
with such preliminary prospectus supplement. Except where the context otherwise
requires, “Basic Prospectus,” as used herein, means any such basic prospectus
and any basic prospectus furnished to the Representatives by the Company and
attached to or used with the Prospectus Supplement (as defined below).

Except where the context otherwise requires, “Prospectus Supplement,” as used
herein, means the final prospectus supplement, relating to the Shares, filed by
the Company with the Commission pursuant to Rule 424(b) under the Act on or
before the second business day after the date hereof (or such earlier time as
may be required under the Act), in the form furnished by the Company to the
Representatives for use by the Underwriters and by dealers in connection with
the offering of the Shares.

Except where the context otherwise requires, “Prospectus,” as used herein, means
the Prospectus Supplement together with the Basic Prospectus.

“Permitted Free Writing Prospectuses,” as used herein, means the documents
listed on Schedule B attached hereto and each “road show” (as defined in Rule
433 under the Act), if any, related to the offering of the Shares contemplated
hereby that is a “written communication” (as defined in Rule 405 under the Act).
The Underwriters have not offered or sold and will not offer or sell, without
the Company’s consent, any Shares by means of any “free writing prospectus” (as
defined in Rule 405 under the Act) that is required to be filed by the
Underwriters with the Commission pursuant to Rule 433 under the Act, other than
a Permitted Free Writing Prospectus.

“Disclosure Package,” as used herein, means any Pre-Pricing Prospectus or Basic
Prospectus, in either case together with any combination of one or more of the
Permitted Free Writing Prospectuses, if any.

Any reference herein to the registration statement, the Registration Statement,
any Basic Prospectus, any Pre-Pricing Prospectus, the Prospectus Supplement, the
Prospectus or any Permitted Free Writing Prospectus shall be deemed to refer to
and include the documents, if any, incorporated by reference, or deemed to be
incorporated by reference, therein (the “Incorporated Documents”), including,
unless the context otherwise requires, the documents, if any, filed as exhibits
to such Incorporated Documents. Any reference herein to the terms “amend,”
“amendment” or “supplement” with respect to the Registration Statement, any
Basic Prospectus, any Pre-Pricing Prospectus, the Prospectus Supplement, the
Prospectus or any Permitted Free Writing Prospectus shall be deemed to refer to
and include the filing of any document under the Exchange Act on or after the
initial effective date of the Registration Statement, or the date of such Basic
Prospectus, such Pre-Pricing Prospectus, the Prospectus Supplement, the
Prospectus or such Permitted Free Writing Prospectus, as the case may be, and
deemed to be incorporated therein by reference.

As used in this Agreement, “business day” shall mean a day on which the New York
Stock Exchange (the “NYSE”) is open for trading. The terms “herein,” “hereof,”
“hereto,”

 

2



--------------------------------------------------------------------------------

“hereinafter” and similar terms, as used in this Agreement, shall in each case
refer to this Agreement as a whole and not to any particular section, paragraph,
sentence or other subdivision of this Agreement. The term “or,” as used herein,
is not exclusive.

The Company and the Underwriters agree as follows:

1. Sale and Purchase. Upon the basis of the representations and warranties and
subject to the terms and conditions herein set forth, the Company agrees to
issue and sell to the respective Underwriters and each of the Underwriters,
severally and not jointly, agrees to purchase from the Company the number of
Firm Shares set forth opposite the name of such Underwriter in Schedule A
attached hereto, subject to adjustment in accordance with Section 8 hereof, in
each case at a purchase price of $23.5162 per Share. The Company is advised by
the Representatives that the Underwriters intend (i) to make a public offering
of their respective portions of the Firm Shares as soon after the effectiveness
of this Agreement as in the Representatives’ judgment is advisable and
(ii) initially to offer the Firm Shares upon the terms set forth in the
Prospectus. The Representatives may from time to time increase or decrease the
public offering price after the public offering of the Shares to such extent as
the Representatives may determine.

In addition, the Company hereby grants to the several Underwriters the option
(the “Over-Allotment Option”) to purchase, and upon the basis of the
representations and warranties and subject to the terms and conditions herein
set forth, the Underwriters shall have the right to purchase, severally and not
jointly, from the Company, ratably in accordance with the number of Firm Shares
to be purchased by each of them, all or a portion of the Additional Shares as
may be necessary to cover over-allotments made in connection with the offering
of the Firm Shares, at the same purchase price per share to be paid by the
Underwriters to the Company for the Firm Shares. The Over-Allotment Option may
be exercised by William Blair & Company, L.L.C. (“William Blair”) on behalf of
the several Underwriters at any time and from time to time on or before the
thirtieth day following the date of the Prospectus Supplement, by written notice
to the Company. Such notice shall set forth the aggregate number of Additional
Shares as to which the Over-Allotment Option is being exercised and the date and
time when the Additional Shares are to be delivered (any such date and time
being herein referred to as an “additional time of purchase”); provided,
however, that no additional time of purchase shall be earlier than the “time of
purchase” (as defined below), nor earlier than the second business day after the
date on which the Over-Allotment Option shall have been exercised, nor later
than the tenth business day after the date on which the Over-Allotment Option
shall have been exercised. Upon any exercise of the Over-Allotment Option, and
subject to such adjustment as William Blair may determine to avoid fractional
shares, the number of Additional Shares to be purchased by each Underwriter,
severally and not jointly, shall be the number which bears the same proportion
to the aggregate number of Additional Shares being purchased (the “Option
Purchased Amount”) as the number of Firm Shares set forth opposite the name of
such Underwriter in Schedule A annexed hereto bears to the total number of Firm
Shares, subject to adjustment in accordance with Section 8 hereof.

2. Payment and Delivery. Payment of the purchase price for the Firm Shares shall
be made to the Company by Federal Funds wire transfer against delivery of the
certificates for the Firm Shares to the Representatives through the facilities
of The Depository Trust Company

 

3



--------------------------------------------------------------------------------

(“DTC”) for the respective accounts of the Underwriters. Such payment and
delivery shall be made at 10:00 A.M., New York City time, on December 16, 2009
(unless another time shall be agreed to by the Representatives and the Company
or unless postponed in accordance with the provisions of Section 8 hereof). The
time at which such payment and delivery are to be made is hereinafter sometimes
called the “time of purchase.” Electronic transfer of the Firm Shares shall be
made to the Representatives at the time of purchase in such names and in such
denominations as the Representatives shall specify.

Payment of the purchase price for the Additional Shares shall be made to the
Company at the applicable additional time of purchase in the same manner and at
the same office as the payment for the Firm Shares. Electronic transfer of the
Additional Shares shall be made to the Representatives at the additional time of
purchase in such names and in such denominations as the Representatives shall
specify.

Deliveries of the documents described in Section 6 hereof with respect to the
purchase of the Shares shall be made at the offices of Davis Polk & Wardwell LLP
at 450 Lexington Avenue, New York, New York, at 9:00 A.M., New York City time,
on the date of the closing of the purchase of the Firm Shares or the Additional
Shares, as the case may be.

3. Representations and Warranties of the Company. The Company represents and
warrants to and agrees with each of the Underwriters that:

(a) the Registration Statement has heretofore become effective under the Act or,
with respect to any registration statement to be filed to register the offer and
sale of Shares pursuant to Rule 462(b) under the Act, will be filed with the
Commission and become effective under the Act no later than 10:00 P.M., New York
City time, on the date of determination of the public offering price for the
Shares; no stop order of the Commission preventing or suspending the use of any
Basic Prospectus, any Pre-Pricing Prospectus, the Prospectus Supplement, the
Prospectus or any Permitted Free Writing Prospectus, or the effectiveness of the
Registration Statement, has been issued, and no proceedings for such purpose
have been instituted or, to the Company’s knowledge, are contemplated by the
Commission;

(b) the Registration Statement complied when it became effective, complies as of
the date hereof and, as amended or supplemented, at the time of purchase, each
additional time of purchase, if any, and at all times during which a prospectus
is required by the Act to be delivered (whether physically or through compliance
with Rule 172 under the Act or any similar rule) in connection with any sale of
Shares, will comply, in all material respects, with the requirements of the Act;
the conditions to the use of Form S-3 in connection with the offering and sale
of the Shares as contemplated hereby have been satisfied; the Registration
Statement meets, and the offering and sale of the Shares as contemplated hereby
complies with, the requirements of Rule 415 under the Act (including, without
limitation, Rule 415(a)(5) under the Act); the Registration Statement did not,
as of the Effective Time, contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading; each Pre-Pricing Prospectus complied, at the
time it was filed with the Commission, and complies as of the date hereof, in
all material respects with the

 

4



--------------------------------------------------------------------------------

requirements of the Act; at no time during the period that begins on the earlier
of the date of such Pre-Pricing Prospectus and the date such Pre-Pricing
Prospectus was filed with the Commission and ends at the time of purchase did or
will any Pre-Pricing Prospectus, as then amended or supplemented, include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, and at no time during such period did or
will any Pre-Pricing Prospectus, as then amended or supplemented, together with
any combination of one or more of the then issued Permitted Free Writing
Prospectuses, if any, include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; each
Basic Prospectus complied or will comply, as of its date and the date it was or
will be filed with the Commission, complies as of the date hereof (if filed with
the Commission on or prior to the date hereof) and, at the time of purchase,
each additional time of purchase, if any, and at all times during which a
prospectus is required by the Act to be delivered (whether physically or through
compliance with Rule 172 under the Act or any similar rule) in connection with
any sale of Shares, will comply, in all material respects, with the requirements
of the Act; at no time during the period that begins on the earlier of the date
of such Basic Prospectus and the date such Basic Prospectus was filed with the
Commission and ends at the time of purchase did or will any Basic Prospectus, as
then amended or supplemented, include an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
and at no time during such period did or will any Basic Prospectus, as then
amended or supplemented, together with any combination of one or more of the
then issued Permitted Free Writing Prospectuses, if any, include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; each of the Prospectus Supplement and the
Prospectus will comply, as of the date that it is filed with the Commission, the
date of the Prospectus Supplement, the time of purchase, each additional time of
purchase, if any, and at all times during which a prospectus is required by the
Act to be delivered (whether physically or through compliance with Rule 172
under the Act or any similar rule) in connection with any sale of Shares, in all
material respects, with the requirements of the Act (in the case of the
Prospectus including, without limitation, Section 10(a) of the Act); at no time
during the period that begins on the earlier of the date of the Prospectus
Supplement and the date the Prospectus Supplement is filed with the Commission
and ends at the later of the time of purchase, the latest additional time of
purchase, if any, and the end of the period during which a prospectus is
required by the Act to be delivered (whether physically or through compliance
with Rule 172 under the Act or any similar rule) in connection with any sale of
Shares did or will any Prospectus Supplement or the Prospectus, as then amended
or supplemented, include an untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; at no time
during the period that begins on the date of such Permitted Free Writing
Prospectus and ends at the time of purchase did or will any Permitted Free
Writing Prospectus include an untrue statement of a material fact or omit to
state a material fact necessary in order to

 

5



--------------------------------------------------------------------------------

make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided, however, that the Company makes no
representation or warranty in this Section 3(b) with respect to any statement
contained in the Registration Statement, any Pre-Pricing Prospectus, the
Prospectus or any Permitted Free Writing Prospectus in reliance upon and in
conformity with information concerning an Underwriter and furnished in writing
by or on behalf of such Underwriter through the Representatives to the Company
expressly for use in the Registration Statement, such Pre-Pricing Prospectus,
the Prospectus or such Permitted Free Writing Prospectus; each Incorporated
Document, at the time such document was filed with the Commission or at the time
such document became effective, as applicable, complied, in all material
respects, with the requirements of the Exchange Act and did not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;

(c) prior to the execution of this Agreement, the Company has not, directly or
indirectly, offered or sold any Shares by means of any “prospectus” (within the
meaning of the Act) or used any “prospectus” (within the meaning of the Act) in
connection with the offer or sale of the Shares, in each case other than the
Pre-Pricing Prospectuses and the Permitted Free Writing Prospectuses, if any;
the Company has not, directly or indirectly, prepared, used or referred to any
Permitted Free Writing Prospectus except in compliance with Rules 164 and 433
under the Act; assuming that such Permitted Free Writing Prospectus is so sent
or given after the Registration Statement was filed with the Commission (and
after such Permitted Free Writing Prospectus was, if required pursuant to Rule
433(d) under the Act, filed with the Commission), the sending or giving, by any
Underwriter, of any Permitted Free Writing Prospectus will satisfy the
provisions of Rule 164 and Rule 433 (without reliance on subsections (b),
(c) and (d) of Rule 164); the conditions set forth in one or more of subclauses
(i) through (iv), inclusive, of Rule 433(b)(1) under the Act are satisfied, and
the registration statement relating to the offering of the Shares contemplated
hereby, as initially filed with the Commission, includes a prospectus that,
other than by reason of Rule 433 or Rule 431 under the Act, satisfies the
requirements of Section 10 of the Act; neither the Company nor the Underwriters
are disqualified, by reason of subsection (f) or (g) of Rule 164 under the Act,
from using, in connection with the offer and sale of the Shares, “free writing
prospectuses” (as defined in Rule 405 under the Act) pursuant to Rules 164 and
433 under the Act; the Company is not an “ineligible issuer” (as defined in Rule
405 under the Act) as of the eligibility determination date for purposes of
Rules 164 and 433 under the Act with respect to the offering of the Shares
contemplated by the Registration Statement; the parties hereto agree and
understand that the content of any and all “road shows” (as defined in Rule 433
under the Act) related to the offering of the Shares contemplated hereby is
solely the property of the Company;

(d) as of the date of this Agreement, (i) the Company meets the registrant
requirements, and (ii) the offer of Shares as contemplated by this Agreement
meets the transaction requirements, for the use of Form S-3 under the Act
pursuant to the standards for such Form S-3 in effect prior to October 21, 1992;

 

6



--------------------------------------------------------------------------------

(e) as of the date of this Agreement, the Company has an authorized and
outstanding capitalization as set forth in the sections of the Registration
Statement, the Pre-Pricing Prospectuses and the Prospectus entitled
“Capitalization” and “Description of Capital Stock” (and any similar sections or
information, if any, contained in any Permitted Free Writing Prospectus), and,
as of the time of purchase and any additional time of purchase, as the case may
be, the Company shall have an authorized and outstanding capitalization as set
forth in the sections of the Registration Statement, the Pre-Pricing
Prospectuses and the Prospectus entitled “Capitalization” and “Description of
Capital Stock” (and any similar sections or information, if any, contained in
any Permitted Free Writing Prospectus) (subject, in each case, to the issuance
of shares of Common Stock upon exercise of stock options and warrants disclosed
as outstanding in the Registration Statement (excluding the exhibits thereto),
each Pre-Pricing Prospectus and the Prospectus and the grant of options under
existing stock option plans described in the Registration Statement (excluding
the exhibits thereto), each Pre-Pricing Prospectus and the Prospectus); all of
the issued and outstanding shares of capital stock, including the Common Stock,
of the Company have been duly authorized and validly issued and are fully paid
and non-assessable, have been issued in compliance with all applicable
securities laws and were not issued in violation of any preemptive right, resale
right, right of first refusal or similar right; the Shares are duly listed, and
admitted and authorized for trading, subject to official notice of issuance, on
the Nasdaq Global Select Market (the “NASDAQ”);

(f) as of the date of this Agreement, there is a “bona fide public market” (as
defined in NASD Rule 2720(f)(3) of FINRA) for the Shares being offered by the
Company as contemplated under this Agreement;

(g) as of the date of this Agreement, the Company meets the registrant
requirements set forth in Rule 139 under the Act for the publishing of
issuer-specific research reports;

(h) the Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, has
requisite corporate power and authority to own, lease and operate its properties
and conduct its business as described in the Registration Statement, the
Pre-Pricing Prospectuses, the Prospectus and the Permitted Free Writing
Prospectuses, if any, to execute and deliver this Agreement and to issue, sell
and deliver the Shares as contemplated herein;

(i) the Company is duly qualified to do business as a foreign corporation and is
in good standing in each jurisdiction where the ownership or leasing of its
properties or the conduct of its business requires such qualification, except
where the failure to be so qualified and in good standing would not,
individually or in the aggregate, either (i) have a material adverse effect on
the business, properties, financial condition, results of operations, cash
flows, management or prospects of the Company and the Significant Subsidiaries
(as defined below) taken as a whole, (ii) prevent or materially interfere with
consummation of the transactions contemplated hereby or result in any liability
for any Underwriter or (iii) prevent the shares of Common Stock from being
accepted for listing on, or result in the delisting of shares of Common Stock
from NASDAQ (the occurrence

 

7



--------------------------------------------------------------------------------

of any such effect or any such prevention or interference or any such result
described in the foregoing clauses (i), (ii) and (iii) being herein referred to
as a “Material Adverse Effect”);

(j) the Company has no subsidiaries (as defined under the Act) other than those
(i) identified in Exhibit 21.0 to the Company’s Annual Report on Form 10-K filed
on March 13, 2009, plus (ii) Macro International Inc. (“Macro”) (collectively,
the “Subsidiaries”); the Company owns all of the issued and outstanding capital
stock or ownership interest of each of the domestic Subsidiaries; other than the
capital stock of the Subsidiaries, the Company does not own, directly or
indirectly, any shares of stock or any other equity interests or long-term debt
securities of any corporation, firm, partnership, joint venture, association or
other entity; complete and correct copies of the organizational documents of the
Company and each Significant Subsidiary and all amendments thereto have been
delivered to the Representatives, and no changes therein will be made on or
after the date hereof through and including the time of purchase or, if later,
any additional time of purchase; each Significant Subsidiary has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the jurisdiction of its incorporation; each Significant Subsidiary has
the requisite corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Registration
Statement, the Pre-Pricing Prospectuses, the Prospectus and the Permitted Free
Writing Prospectuses, if any; each Significant Subsidiary is duly qualified to
do business as a foreign corporation and is in good standing in each
jurisdiction where the ownership or leasing of its properties or the conduct of
its business requires such qualification, except where the failure to be so
qualified and in good standing would not, individually or in the aggregate, have
a Material Adverse Effect; all of the outstanding shares of capital stock or
ownership interests of each of the Significant Subsidiaries have been duly
authorized and validly issued, are fully paid and non-assessable, and have been
issued in compliance with all applicable securities laws, were not issued in
violation of any preemptive right, resale right, right of first refusal or
similar right and are owned by the Company subject to no security interest,
other encumbrance or adverse claims; no options, warrants or other rights to
purchase, agreements or other obligations to issue or other rights to convert
any obligation into shares of capital stock or ownership interests in the
Subsidiaries are outstanding; the Company has no “significant subsidiary,” as
that term is defined in Rule 1-02(w) of Regulation S-X under the Act, other than
ICF Consulting Group, Inc., ICF Incorporated, L.L.C., ICF Emergency Management
Services, LLC, and Macro (“Significant Subsidiaries”);

(k) the Shares have been duly and validly authorized and, when issued and
delivered against payment therefor as provided herein, will be duly and validly
issued, fully paid and non-assessable and free of statutory and contractual
preemptive rights, resale rights, rights of first refusal and similar rights;
the Shares, when issued and delivered against payment therefor as provided
herein, will be free of any restriction upon the voting or transfer thereof
pursuant to the Company’s charter or bylaws or any agreement or other instrument
to which the Company is a party;

(l) the capital stock of the Company, including the Shares, conforms in all

 

8



--------------------------------------------------------------------------------

material respects to each description thereof, if any, contained or incorporated
by reference in the Registration Statement, the Pre-Pricing Prospectuses, the
Prospectus and the Permitted Free Writing Prospectuses, if any; and the
certificates for the Shares are in due and proper form;

(m) this Agreement has been duly authorized, executed and delivered by the
Company;

(n) neither the Company nor any of the Significant Subsidiaries is in breach or
violation of or in default under (nor has any event occurred which, with notice,
lapse of time or both, would result in any breach or violation of, constitute a
default under or give the holder of any indebtedness (or a person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a part of such indebtedness under) (A) its organizational documents, or
(B) any indenture, mortgage, deed of trust, bank loan or credit agreement or
other evidence of indebtedness, or any license, lease, contract or other
agreement or instrument to which it is a party or by which it or any of its
properties may be bound or affected, or (C) any federal, state, local or foreign
law, regulation or rule, or (D) any rule or regulation of any self-regulatory
organization or other non-governmental regulatory authority (including, without
limitation, the rules and regulations of the NASDAQ), or (E) any decree,
judgment or order applicable to it or any of its properties, except in the case
of clauses (B), (C), (D) and (E) above as would not, individually or in the
aggregate, have a Material Adverse Effect;

(o) the execution, delivery and performance of this Agreement, the issuance and
sale of the Shares and the consummation of the transactions contemplated hereby
will not conflict with, result in any breach or violation of or constitute a
default under (nor constitute any event which, with notice, lapse of time or
both, would result in any breach or violation of, constitute a default under or
give the holder of any indebtedness (or a person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a part of
such indebtedness under) (or result in the creation or imposition of a lien,
charge or encumbrance on any property or assets of the Company or any
Significant Subsidiary pursuant to) (A) the charter or bylaws of the Company or
organizational documents of any of the Significant Subsidiaries, or (B) any
indenture, mortgage, deed of trust, bank loan or credit agreement or other
evidence of indebtedness, or any license, lease, contract or other agreement or
instrument to which the Company or any of the Significant Subsidiaries is a
party or by which any of them or any of their respective properties may be bound
or affected, or (C) any federal, state, local or foreign law, regulation or
rule, or (D) any rule or regulation of any self-regulatory organization or other
non-governmental regulatory authority (including, without limitation, the rules
and regulations of the NASDAQ), or (E) any decree, judgment or order applicable
to the Company or any of the Significant Subsidiaries or any of their respective
properties;

(p) no approval, authorization, consent or order of or filing with any federal,
state, local or foreign governmental or regulatory commission, board, body,
authority or agency, or of or with any self-regulatory organization or other
non-governmental regulatory authority (including, without limitation, the
NASDAQ), or approval of the

 

9



--------------------------------------------------------------------------------

stockholders of the Company, is required in connection with the issuance and
sale of the Shares or the consummation by the Company of the transactions
contemplated hereby, other than (i) registration of the Shares under the Act,
which has been effected (or, with respect to any registration statement to be
filed hereunder pursuant to Rule 462(b) under the Act, will be effected in
accordance herewith), (ii) any necessary qualification under the securities or
blue sky laws of the various jurisdictions in which the Shares are being offered
by the Underwriters, (iii) any necessary listing application with the NASDAQ, or
(iv) as may be required under the Conduct Rules of NASD, as enforced by the
FINRA Board of Governors;

(q) except as described in the Registration Statement (excluding the exhibits
thereto), each Pre-Pricing Prospectus and the Prospectus, (i) no person has the
right, contractual or otherwise, to cause the Company to issue or sell to it any
shares of Common Stock or shares of any other capital stock or other equity
interests of the Company, (ii) no person has any preemptive rights, resale
rights, rights of first refusal or other rights to purchase any shares of Common
Stock or shares of any other capital stock of or other equity interests in the
Company and (iii) no person has the right to act as an underwriter or as a
financial advisor to the Company in connection with the offer and sale of the
Shares; no person has the right, contractual or otherwise, to cause the Company
to register under the Act any shares of Common Stock or shares of any other
capital stock of or other equity interests in the Company, or to include any
such shares or interests in the Registration Statement or the offering
contemplated thereby;

(r) each of the Company and the Significant Subsidiaries has all necessary
licenses, authorizations, consents and approvals and has made all necessary
filings required under any applicable law, regulation or rule, and has obtained
all necessary licenses, authorizations, consents and approvals from other
persons, in order to conduct their respective businesses, except where the
failure to have made any such filings or obtained any such authorizations,
consents and approvals would not, individually or in the aggregate, have a
Material Adverse Effect; neither the Company nor any of the Significant
Subsidiaries is in violation of, or in default under, or has received notice of
any proceedings relating to revocation or modification of, any such license,
authorization, consent or approval or any federal, state, local or foreign law,
regulation or rule or any decree, order or judgment applicable to the Company or
any of the Significant Subsidiaries, except where such violation, default,
revocation or modification would not, individually or in the aggregate, have a
Material Adverse Effect;

(s) there are no actions, suits, claims, investigations or proceedings pending
or, to the Company’s knowledge, threatened or contemplated to which the Company
or any of the Significant Subsidiaries or any of their respective directors or
officers is or would be a party or of which any of their respective properties
is or would be subject at law or in equity, before or by any federal, state,
local or foreign governmental or regulatory commission, board, body, authority
or agency, or before or by any self-regulatory organization or other
non-governmental regulatory authority (including, without limitation, the
NASDAQ), except any such action, suit, claim, investigation or proceeding which,
if resolved adversely to the Company or any Significant Subsidiary, would not
have a Material Adverse Effect;

 

10



--------------------------------------------------------------------------------

(t) Grant Thornton LLP, whose report on the consolidated financial statements of
the Company and the Subsidiaries is included or incorporated by reference in the
Registration Statement, the Pre-Pricing Prospectuses and the Prospectus, is an
independent registered public accounting firm as required by the Act and by the
rules of the Public Company Accounting Oversight Board; KPMG LLP, whose report
on the consolidated financial statements of Macro is incorporated by reference
in the Registration Statement, the Pre-Pricing Prospectuses and the Prospectus,
is an independent registered public accounting firm as required by the Act and
by the rules of the Public Company Accounting Oversight Board;

(u) the financial statements included or incorporated by reference in the
Registration Statement, the Pre-Pricing Prospectuses, the Prospectus and the
Permitted Free Writing Prospectuses, if any, together with the related notes and
schedules, present fairly the consolidated financial position of the Company and
the Subsidiaries as of the dates indicated and of Macro as of the dates
indicated and the consolidated results of operations, cash flows and changes in
stockholders’ equity of the Company for the periods specified and of Macro for
the periods specified and have been prepared in compliance with the requirements
of the Act and Exchange Act and in conformity with U.S. generally accepted
accounting principles applied on a consistent basis during the periods involved;
all pro forma financial statements or data included or incorporated by reference
in the Registration Statement, the Pre-Pricing Prospectuses, the Prospectus and
the Permitted Free Writing Prospectuses, if any, comply with the requirements of
the Act and the Exchange Act, and the assumptions used in the preparation of
such pro forma financial statements and data are reasonable, the pro forma
adjustments used therein are appropriate to give effect to the transactions or
circumstances described therein and the pro forma adjustments have been properly
applied to the historical amounts in the compilation of those statements and
data; the other financial and statistical data contained or incorporated by
reference in the Registration Statement, the Pre-Pricing Prospectuses, the
Prospectus and the Permitted Free Writing Prospectuses, if any, are accurately
and fairly presented and prepared on a basis consistent with the financial
statements and books and records of the Company; there are no financial
statements (historical or pro forma) that are required to be included or
incorporated by reference in the Registration Statement, any Pre-Pricing
Prospectus or the Prospectus that are not included or incorporated by reference
as required; the Company and the Subsidiaries do not have any material
liabilities or obligations, direct or contingent (including any off-balance
sheet obligations), not described in the Registration Statement (excluding the
exhibits thereto), each Pre-Pricing Prospectus and the Prospectus; and all
disclosures contained or incorporated by reference in the Registration
Statement, the Pre-Pricing Prospectuses, the Prospectus and the Permitted Free
Writing Prospectuses, if any, regarding “non-GAAP financial measures” (as such
term is defined by the rules and regulations of the Commission) comply with
Regulation G of the Exchange Act and Item 10 of Regulation S-K under the Act, to
the extent applicable;

(v) subsequent to the respective dates as of which information is given in the
Registration Statement, the Pre-Pricing Prospectuses, the Prospectus and the
Permitted Free Writing Prospectuses, if any, in each case excluding any
amendments or supplements to the foregoing made after the execution of this
Agreement, there has not

 

11



--------------------------------------------------------------------------------

been (i) any material adverse change, or any development involving a prospective
material adverse change, in the business, properties, financial condition,
results of operations, cash flows, management or prospects of the Company and
the Subsidiaries taken as a whole, (ii) any transaction which is material to the
Company and the Subsidiaries taken as a whole, (iii) any obligation or
liability, direct or contingent (including any off-balance sheet obligations),
incurred by the Company or any Subsidiary, which is material to the Company and
the Subsidiaries taken as a whole, (iv) any change in the capital stock or
outstanding indebtedness of the Company or any Subsidiaries, which is material
to the Company and the Subsidiaries taken as a whole, or (v) any dividend or
distribution of any kind declared, paid or made on the capital stock of the
Company or any Subsidiary;

(w) the Company has obtained for the benefit of the Underwriters the agreement
(a “Lock-Up Agreement”), in substantially the form set forth as Exhibit A-1
hereto, of each of its directors and “officers” (within the meaning of Rule
16a-1(f) under the Exchange Act) and each beneficial owner of more than 5% of
the Common Stock, in substantially the form set forth as Exhibit A-2 hereto (the
parties referred to above being identified on Exhibit A-3 attached hereto);

(x) neither the Company nor any Subsidiary is, and at no time during which a
prospectus is required by the Act to be delivered (whether physically or through
compliance with Rule 172 under the Act or any similar rule) in connection with
any sale of Shares will any of them be, and, after giving effect to the offering
and sale of the Shares, none of them will be, an “investment company” or an
entity “controlled” by an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended (the “Investment Company Act”);

(y) the Company and each of the Significant Subsidiaries have good and
marketable title to all property (real and personal) described in the
Registration Statement, the Pre-Pricing Prospectuses, the Prospectus and the
Permitted Free Writing Prospectuses, if any, as being owned by any of them, free
and clear of all liens, claims, security interests or other encumbrances, except
for liens, security interests and encumbrances described in the Registration
Statement, the Pre-Pricing Prospectuses, the Prospectus and the Permitted Free
Writing Prospectuses, if any, and except as would not, individually or in the
aggregate, have a Material Adverse Effect; all the property described in the
Registration Statement, the Pre-Pricing Prospectuses, the Prospectus and the
Permitted Free Writing Prospectuses, if any, as being held under lease by the
Company or a Significant Subsidiary is held thereby under valid, subsisting and
enforceable leases, with such exceptions as do not, individually or in the
aggregate, have a Material Adverse Effect;

(z) each of the Company and the Significant Subsidiaries owns or possesses all
inventions, patent applications, patents, trademarks (both registered and
unregistered), tradenames, service names, copyrights, trade secrets and other
proprietary information described in the Registration Statement, the Pre-Pricing
Prospectuses, the Prospectus and the Permitted Free Writing Prospectuses, if
any, as being owned or licensed by it or which is necessary for the conduct of,
or material to, its businesses (collectively, the

 

12



--------------------------------------------------------------------------------

“Intellectual Property”), except where the failure to own or possess such
Intellectual Property would not, individually or in the aggregate, have a
Material Adverse Effect, and the Company is unaware of any claim to the contrary
or any challenge by any other person to the rights of the Company or any of the
Significant Subsidiaries with respect to the Intellectual Property that, if
resolved adversely to the Company, would, individually or in the aggregate, have
a Material Adverse Effect; neither the Company nor any of the Significant
Subsidiaries has infringed or is infringing the intellectual property of a third
party, and neither the Company nor any Significant Subsidiary has received
notice of a claim by a third party to the contrary that, if resolved adversely
to the Company, would, individually or in the aggregate, have a Material Adverse
Effect;

(aa) neither the Company nor any of the Significant Subsidiaries is engaged in
any unfair labor practice; except for matters which would not, individually or
in the aggregate, have a Material Adverse Effect, (i) there is (A) no unfair
labor practice complaint pending or, to the Company’s knowledge, threatened
against the Company or any of the Significant Subsidiaries before the National
Labor Relations Board, and no grievance or arbitration proceeding arising out of
or under collective bargaining agreements is pending or, to the Company’s
knowledge, threatened, (B) no strike, labor dispute, slowdown or stoppage
pending or, to the Company’s knowledge, threatened against the Company or any of
the Significant Subsidiaries and (C) no union representation dispute currently
existing concerning the employees of the Company or any of the Significant
Subsidiaries, (ii) to the Company’s knowledge, no union organizing activities
are currently taking place concerning the employees of the Company or any of the
Significant Subsidiaries and (iii) there has been no violation of any federal,
state, local or foreign law relating to discrimination in the hiring, promotion
or pay of employees, any applicable wage or hour laws or any provision of the
Employee Retirement Income Security Act of 1974 (“ERISA”) or the rules and
regulations promulgated thereunder concerning the employees of the Company or
any of the Significant Subsidiaries;

(bb) the Company and the Significant Subsidiaries and their respective
properties, assets and operations are in compliance with, and the Company and
each of the Significant Subsidiaries hold all permits, authorizations and
approvals required under, Environmental Laws (as defined below), except to the
extent that failure to so comply or to hold such permits, authorizations or
approvals would not, individually or in the aggregate, have a Material Adverse
Effect; there are no past, present or, to the Company’s knowledge, reasonably
anticipated future events, conditions, circumstances, activities, practices,
actions, omissions or plans that could reasonably be expected to give rise to
any material costs or liabilities to the Company or any Significant Subsidiary
under, or to interfere with or prevent compliance by the Company or any
Significant Subsidiary with, Environmental Laws; except as would not,
individually or in the aggregate, have a Material Adverse Effect, neither the
Company nor any of the Significant Subsidiaries (i) is the subject of any
investigation, (ii) has received any notice or claim, (iii) is a party to or
affected by any pending or, to the Company’s knowledge, threatened action, suit
or proceeding, (iv) is bound by any judgment, decree or order or (v) has entered
into any agreement, in each case relating to any alleged violation of any
Environmental Law or any actual or alleged release or threatened release or
cleanup at

 

13



--------------------------------------------------------------------------------

any location of any Hazardous Materials (as defined below) (as used herein,
“Environmental Law” means any federal, state, local or foreign law, statute,
ordinance, rule, regulation, order, decree, judgment, injunction, permit,
license, authorization or other binding requirement, or common law, relating to
health, safety or the protection, cleanup or restoration of the environment or
natural resources, including those relating to the distribution, processing,
generation, treatment, storage, disposal, transportation, other handling or
release or threatened release of Hazardous Materials, and “Hazardous Materials”
means any material (including, without limitation, pollutants, contaminants,
hazardous or toxic substances or wastes) that is regulated by or may give rise
to liability under any Environmental Law);

(cc) all tax returns required to be filed by the Company or any of the
Significant Subsidiaries have been timely filed, and all taxes and other
assessments of a similar nature (whether imposed directly or through
withholding) including any interest, additions to tax or penalties applicable
thereto due or claimed to be due from such entities have been timely paid, other
than those with respect to which the Company or such Significant Subsidiary has
filed for or received extensions or those being contested in good faith and for
which adequate reserves have been provided, except where the failure to make
such required filings and payments would not, individually or in the aggregate,
have a Material Adverse Effect;

(dd) the Company and each of the Significant Subsidiaries maintain insurance
covering their respective properties, operations, personnel and businesses as
the Company reasonably deems adequate; such insurance insures against such
losses and risks to an extent which the Company reasonably deems adequate to
protect the Company and the Significant Subsidiaries and their respective
businesses; all such insurance is fully in force on the date hereof and will be
fully in force at the time of purchase and each additional time of purchase, if
any; neither the Company nor any Significant Subsidiary has reason to believe
that it will not be able to renew any such insurance as and when such insurance
expires;

(ee) neither the Company nor any Significant Subsidiary has sent or received any
communication regarding termination of, or intent not to renew, any of the
material contracts or agreements referred to or described, on an individual
basis, in any Pre-Pricing Prospectus, the Prospectus or any Permitted Free
Writing Prospectus, or referred to or described in, or filed as an exhibit to,
the Registration Statement or any Incorporated Document, and no such termination
or non-renewal has been threatened by the Company or any Significant Subsidiary
or, to the Company’s knowledge, any other party to any such contract or
agreement;

(ff) the Company and each of the Significant Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability

 

14



--------------------------------------------------------------------------------

for assets is compared with existing assets at reasonable intervals and
appropriate action is taken with respect to any differences;

(gg) the Company has established and maintains and evaluates “disclosure
controls and procedures” (as such term is defined in Rule 13a-15 and 15d-15
under the Exchange Act) and “internal control over financial reporting” (as such
term is defined in Rule 13a-15 and 15d-15 under the Exchange Act); such
disclosure controls and procedures are designed to ensure that material
information relating to the Company, including its consolidated Subsidiaries, is
made known to the Company’s Chief Executive Officer and its Chief Financial
Officer by others within those entities, and such disclosure controls and
procedures are effective to perform the functions for which they were
established; the Company’s independent auditors and the Audit Committee of the
Board of Directors of the Company have been advised of: (i) all significant
deficiencies, if any, in the design or operation of internal controls which
could adversely affect the Company’s ability to record, process, summarize and
report financial data; and (ii) all fraud, if any, whether or not material, that
involves management or other employees who have a role in the Company’s internal
controls; all material weaknesses, if any, in internal controls have been
identified to the Company’s independent auditors; since the date of the most
recent evaluation of such disclosure controls and procedures and internal
controls, there have been no significant changes in internal controls or in
other factors that could significantly affect internal controls, including any
corrective actions with regard to significant deficiencies and material
weaknesses; and the Company and its directors and officers are in material
compliance with the applicable provisions of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”) and the rules and regulations promulgated thereunder, and
have taken all necessary actions to ensure such compliance during the period
during which a prospectus is required by the Act to be delivered (whether
physically or through compliance with Rule 172 under the Act or similar rule) in
connection with any sale of Shares;

(hh) each “forward-looking statement” (within the meaning of Section 27A of the
Act or Section 21E of the Exchange Act) contained or incorporated by reference
in the Registration Statement, the Pre-Pricing Prospectuses, the Prospectus and
the Permitted Free Writing Prospectuses, if any, has been made or reaffirmed
with a reasonable basis and in good faith;

(ii) all statistical or market-related data included or incorporated by
reference in the Registration Statement, the Pre-Pricing Prospectuses, the
Prospectus and the Permitted Free Writing Prospectuses, if any, are based on or
derived from sources that the Company reasonably believes to be reliable and
accurate, and the Company has obtained the written consent to the use of such
data from such sources to the extent required;

(jj) neither the Company nor any of the Subsidiaries nor, to the Company’s
knowledge, any employee or agent of the Company or any Subsidiary has made any
payment of funds of the Company or any Subsidiary or received or retained any
funds in violation of any law, rule or regulation (including, without
limitation, the Foreign Corrupt Practices Act of 1977), which payment, receipt
or retention of funds is of a character required to be disclosed in the
Registration Statement, any Pre-Pricing Prospectus or the

 

15



--------------------------------------------------------------------------------

Prospectus;

(kk) the operations of the Company and the operations of the Subsidiaries since
the time of formation or acquisition by the Company, are in material compliance
with applicable financial recordkeeping and reporting requirements of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the money
laundering statutes of all jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”); and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator or non-governmental
authority involving the Company or any of the Subsidiaries with respect to the
Money Laundering Laws is pending or, to the Company’s knowledge, threatened;

(ll) neither the Company nor any of the Subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of the Subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering of the Shares contemplated hereby, or lend, contribute
or otherwise make available such proceeds to any Subsidiary, joint venture
partner or other person or entity for the purpose of financing the activities of
any person currently subject to any U.S. sanctions administered by OFAC;

(mm) no Subsidiary is currently prohibited, directly or indirectly, from paying
any dividends to the Company, from making any other distribution on such
Subsidiary’s capital stock, from repaying to the Company any loans or advances
to such Subsidiary from the Company or from transferring any of such
Subsidiary’s property or assets to the Company or any other Subsidiary of the
Company, except as described in the Registration Statement (excluding the
exhibits thereto), each Pre-Pricing Prospectus and the Prospectus;

(nn) the issuance and sale of the Shares as contemplated hereby will not cause
any holder of any shares of capital stock, securities convertible into or
exchangeable or exercisable for capital stock or options, warrants or other
rights to purchase capital stock or any other securities of the Company to have
any right to acquire any shares of preferred stock of the Company;

(oo) the Company has not received any notice from the NASDAQ regarding the
delisting of the Common Stock from the NASDAQ;

(pp) except pursuant to this Agreement, neither the Company nor any of the
Subsidiaries has incurred any liability for any finder’s or broker’s fee or
agent’s commission in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby or by the
Registration Statement;

(qq) neither the Company nor any of the Subsidiaries nor any of their respective
directors, officers, affiliates or controlling persons has taken, directly or
indirectly, any action designed, or which has constituted or might reasonably be
expected

 

16



--------------------------------------------------------------------------------

to cause or result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Shares; and

(rr) to the Company’s knowledge, there are no affiliations or associations
between (i) any member of FINRA and (ii) the Company or any of the Company’s
officers, directors or 5% or greater security holders or any beneficial owner of
the Company’s unregistered equity securities that were acquired at any time on
or after the 180th day immediately preceding the date the Registration Statement
was initially filed with the Commission, except as disclosed in the Registration
Statement (excluding the exhibits thereto), the Pre-Pricing Prospectuses and the
Prospectus.

In addition, any certificate signed by any officer of the Company or any of the
Subsidiaries and delivered to the Underwriters or counsel for the Underwriters
in connection with the offering of the Shares shall be deemed to be a
representation and warranty by the Company, as to matters covered thereby, to
each Underwriter.

4. Certain Covenants of the Company. The Company hereby agrees:

(a) to furnish such information as may be required and otherwise to cooperate in
qualifying the Shares for offering and sale under the securities or blue sky
laws of such states or other jurisdictions as the Representatives may designate
and to maintain such qualifications in effect so long as the Representatives may
request for the distribution of the Shares; provided, however, that the Company
shall not be required to qualify as a foreign corporation or to consent to the
service of process under the laws of any such jurisdiction (except service of
process with respect to the offering and sale of the Shares); and to promptly
advise the Representatives of the receipt by the Company of any notification
with respect to the suspension of the qualification of the Shares for offer or
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose;

(b) to make available to the Underwriters in New York City, as soon as
practicable after this Agreement becomes effective, and thereafter from time to
time to furnish to the Underwriters, as many copies of the Prospectus (or of the
Prospectus as amended or supplemented if the Company shall have made any
amendments or supplements thereto after the effective date of the Registration
Statement) as the Underwriters may reasonably request for the purposes
contemplated by the Act; in case any Underwriter is required to deliver (whether
physically or through compliance with Rule 172 under the Act or any similar
rule), in connection with the sale of the Shares, a prospectus after the
nine-month period referred to in Section 10(a)(3) of the Act or after the time a
post-effective amendment to the Registration Statement is required pursuant to
Item 512(a) of Regulation S-K under the Act, the Company will prepare, at its
expense, promptly upon request such amendment or amendments to the Registration
Statement and the Prospectus as may be necessary to permit compliance with the
requirements of Section 10(a)(3) of the Act or Item 512(a) of Regulation S-K
under the Act, as the case may be;

(c) if, at the time this Agreement is executed and delivered, it is necessary or
appropriate for a post-effective amendment to the Registration Statement, or a

 

17



--------------------------------------------------------------------------------

Registration Statement under Rule 462(b) under the Act, to be filed with the
Commission and become effective before the Shares may be sold, the Company will
use its reasonable commercial efforts to cause such post-effective amendment or
such Registration Statement to be filed and become effective, and will pay any
applicable fees in accordance with the Act, as soon as possible; and the Company
will advise the Representatives promptly and, if requested by the
Representatives, will confirm such advice in writing, (i) when such
post-effective amendment or such Registration Statement has become effective,
and (ii) if Rule 430A under the Act is used, when the Prospectus is filed with
the Commission pursuant to Rule 424(b) under the Act (which the Company agrees
to file in a timely manner in accordance with such Rules);

(d) if, at any time during the period when a prospectus is required by the Act
to be delivered (whether physically or through compliance with Rule 172 under
the Act or any similar rule) in connection with any sale of Shares, the
Registration Statement shall cease to comply with the requirements of the Act
with respect to eligibility for the use of the form on which the Registration
Statement was filed with the Commission, to (i) promptly notify the
Representatives, (ii) promptly file with the Commission a new registration
statement under the Act, relating to the Shares, or a post-effective amendment
to the Registration Statement, which new registration statement or
post-effective amendment shall comply with the requirements of the Act and shall
be in a form satisfactory to the Representatives, (iii) use its reasonable
commercial efforts to cause such new registration statement or post-effective
amendment to become effective under the Act as soon as practicable,
(iv) promptly notify the Representatives of such effectiveness and (v) take all
other action necessary and appropriate to permit the public offering and sale of
the Shares to continue as contemplated in the Prospectus; all references herein
to the Registration Statement shall be deemed to include each such new
registration statement or post-effective amendment, if any;

(e) if the third anniversary of the initial effective date of the Registration
Statement (within the meaning of Rule 415(a)(5) under the Act) shall occur at
any time during the period when a prospectus is required by the Act to be
delivered (whether physically or through compliance with Rule 172 under the Act
or any similar rule) in connection with any sale of Shares, to (i) file with the
Commission, prior to such third anniversary, a new registration statement under
the Act relating to the Shares, which new registration statement shall comply
with the requirements of the Act (including, without limitation, Rule 415(a)(6)
under the Act) and shall be in a form reasonably satisfactory to the
Representatives; and (ii) use its best efforts to cause such new registration
statement to become effective under the Act as soon as practicable, but in any
event within 180 days after such third anniversary and promptly notify the
Representatives of such effectiveness; the Company shall take all other action
necessary and appropriate to permit the public offering and sale of the Shares
to continue as contemplated in the Prospectus; all references herein to the
Registration Statement shall be deemed to include each such new registration
statement, if any;

(f) to advise the Representatives promptly, confirming such advice in writing,
of any request by the Commission for amendments or supplements to the
Registration Statement, any Pre-Pricing Prospectus, the Prospectus or any
Permitted Free Writing

 

18



--------------------------------------------------------------------------------

Prospectus or for additional information with respect thereto, or of notice of
institution of proceedings for, or the entry of a stop order, suspending the
effectiveness of the Registration Statement and, if the Commission should enter
a stop order suspending the effectiveness of the Registration Statement, to use
its reasonable commercial efforts to obtain the lifting or removal of such order
as soon as possible; to advise the Representatives promptly of any proposal to
amend or supplement the Registration Statement, any Pre-Pricing Prospectus or
the Prospectus, and to provide the Representatives and Underwriters’ counsel
copies of any such documents for review and comment a reasonable amount of time
prior to any proposed filing and to file no such amendment or supplement to
which the Representatives shall object in writing;

(g) to file promptly all reports and documents and any preliminary or definitive
proxy or information statement required to be filed by the Company with the
Commission in order to comply with the Exchange Act for so long as a prospectus
is required by the Act to be delivered (whether physically or through compliance
with Rule 172 under the Act or any similar rule) in connection with any sale of
Shares; and to promptly provide you with a copy of such reports and statements
and other documents filed by the Company pursuant to Section 13, 14 or 15(d) of
the Exchange Act through the expiration of the Over-Allotment Option;

(h) to advise the Underwriters promptly of the happening of any event within the
period during which a prospectus is required by the Act to be delivered (whether
physically or through compliance with Rule 172 under the Act or any similar
rule) in connection with any sale of Shares, which event could require the
making of any change in the Prospectus then being used so that the Prospectus
would not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they are made, not misleading, and to advise the
Underwriters promptly if, during such period, it shall become necessary to amend
or supplement the Prospectus to cause the Prospectus to comply with the
requirements of the Act, and, in each case, during such time, to prepare and
furnish, at the Company’s expense, to the Underwriters promptly such amendments
or supplements to such Prospectus as may be necessary to reflect any such change
or to effect such compliance;

(i) to make generally available to its security holders, and to deliver to the
Representatives, an earnings statement of the Company (which will satisfy the
provisions of Section 11(a) of the Act) covering a period of twelve months
beginning after the effective date of the Registration Statement (as defined in
Rule 158(c) under the Act) as soon as is reasonably practicable after the
termination of such twelve-month period but in any case not later than the first
date by which the Company is required to file with the Commission a Quarterly
Report on Form 10-Q or Annual Report on Form 10-K that is required to include
financial statements covering a period that includes the last month of such
twelve-month period;

(j) to furnish to the Representatives three copies of the Registration
Statement, as initially filed with the Commission, and of all amendments thereto
(including all exhibits thereto and documents incorporated by reference therein)
and

 

19



--------------------------------------------------------------------------------

sufficient copies of the foregoing (other than exhibits) for distribution of a
copy to each of the other Underwriters;

(k) to furnish to the Representatives as early as practicable prior to the time
of purchase and any additional time of purchase, as the case may be, but not
later than two business days prior thereto, a copy of the latest available
unaudited interim and monthly consolidated financial statements, if any, of the
Company and the Subsidiaries which have been read by the Company’s independent
registered public accountants, as stated in their letter to be furnished
pursuant to Section 6(f) hereof;

(l) to apply the net proceeds from the sale of the Shares in the manner set
forth under the caption “Use of Proceeds” in the Prospectus Supplement;

(m) to pay all costs, expenses, fees and taxes in connection with (i) the
preparation and filing of the Registration Statement, each Basic Prospectus,
each Pre-Pricing Prospectus, the Prospectus Supplement, the Prospectus, each
Permitted Free Writing Prospectus and any amendments or supplements thereto, and
the printing and furnishing of copies of each thereof to the Underwriters and to
dealers (including costs of mailing and shipment), (ii) the registration, issue,
sale and delivery of the Shares including any stock or transfer taxes and stamp
or similar duties payable upon the sale, issuance or delivery of the Shares to
the Underwriters, (iii) the producing, word processing and/or printing of this
Agreement, any Agreement Among Underwriters, any dealer agreements, any Powers
of Attorney and any closing documents (including compilations thereof) and the
reproduction and/or printing and furnishing of copies of each thereof to the
Underwriters and (except closing documents) to dealers (including costs of
mailing and shipment), (iv) the qualification of the Shares for offering and
sale under state or foreign laws and the determination of their eligibility for
investment under state or foreign law and the printing and furnishing of copies
of any blue sky surveys or legal investment surveys to the Underwriters and to
dealers, and the legal fees in connection therewith, (v) any listing of the
Shares on any securities exchange or qualification of the Shares for quotation
on the NASDAQ and any registration thereof under the Exchange Act, (vi) any
filing for review of the public offering of the Shares by FINRA, and the legal
fees in connection therewith, (vii) the fees and disbursements of any transfer
agent or registrar for the Shares, (viii) the costs and expenses of the Company
relating to presentations or meetings undertaken in connection with the
marketing of the offering and sale of the Shares to prospective investors and
the Underwriters’ sales forces, including, without limitation, expenses
associated with the production of road show slides and graphics, reasonable
costs and fees for travel, lodging and other expenses incurred by the officers
of the Company and the Underwriters, and the cost of any aircraft chartered in
connection with the road show (provided that no aircraft shall be chartered
without the prior consent of the Company, which consent may be the oral consent
of the Chief Executive Officer or the Chief Financial Officer), and (ix) the
performance of the Company’s other obligations hereunder. Except as provided in
this Section 4(m) and Sections 5 and 9 hereof, the Underwriters shall pay their
own expenses, including the fees and disbursements of their counsel;

(n) to comply with Rule 433(d) under the Act (without reliance on Rule

 

20



--------------------------------------------------------------------------------

164(b) under the Act) and with Rule 433(g) under the Act;

(o) beginning on the date hereof and ending on, and including, the date that is
90 days after the date of the Prospectus Supplement (the “Lock-Up Period”),
without the prior written consent of William Blair, not to (i) issue, sell,
offer to sell, contract or agree to sell, hypothecate, pledge, grant any option
to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder, with respect to, any Common Stock or any other securities of the
Company that are substantially similar to Common Stock, or any securities
convertible into or exchangeable or exercisable for, or any warrants or other
rights to purchase, the foregoing, (ii) file or cause to become effective a
registration statement under the Act relating to the offer and sale of any
Common Stock or any other securities of the Company that are substantially
similar to Common Stock, or any securities convertible into or exchangeable or
exercisable for, or any warrants or other rights to purchase, the foregoing,
(iii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of Common Stock
or any other securities of the Company that are substantially similar to Common
Stock, or any securities convertible into or exchangeable or exercisable for, or
any warrants or other rights to purchase, the foregoing, whether any such
transaction is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise or (iv) publicly announce an intention to
effect any transaction specified in clause (i), (ii) or (iii), except, in each
case, for (A) the registration of the offer and sale of the Shares as
contemplated by this Agreement, (B) issuances of Common Stock upon the exercise
of options or warrants disclosed as outstanding in the Registration Statement
(excluding the exhibits thereto), each Pre-Pricing Prospectus and the
Prospectus, (C) the issuance to employees, directors or officers of restricted
stock grants, restricted stock units, stock options or other awards as allowable
under the Company’s 2006 Long-Term Equity Incentive Plan in connection with
(i) quarterly director compensation distributions, (ii) ordinary course
compensation practices, or (iii) newly hired employees, (D) the issuance of
Common Stock to employees under the Company’s employee stock purchase plan, and
(E) the issuance of restricted stock units or other equity instruments in
connection with acquisition activities, provided that such restricted stock
units do not vest during this Lock-Up Period; provided, however, that if
(a) during the period that begins on the date that is fifteen (15) calendar days
plus three (3) business days before the last day of the Lock-Up Period and ends
on the last day of the Lock-Up Period, the Company issues an earnings release or
material news or a material event relating to the Company occurs; or (b) prior
to the expiration of the Lock-Up Period, the Company announces that it will
release earnings results during the sixteen (16) day period beginning on the
last day of the Lock-Up Period, then the restrictions imposed by this
Section 4(o) shall continue to apply until the expiration of the date that is
fifteen (15) calendar days plus three (3) business days after the date on which
the issuance of the earnings release or the material news or material event
occurs (the “Extended Period”), except that the restrictions imposed by this
Section 4(o) shall not continue to apply during the Extended Period so long as
the Company meets the registrant requirements set forth in Rule 139 under the
Act for the publishing of issuer-specific research reports;

 

21



--------------------------------------------------------------------------------

(p) prior to the time of purchase or any additional time of purchase, as the
case may be, to issue no press release or other communication directly or
indirectly and hold no press conferences with respect to the Company or any
Subsidiary, the financial condition, results of operations, business,
properties, assets, or liabilities of the Company or any Subsidiary, or the
offering of the Shares, without the Representatives’ prior consent, which shall
not be unreasonably withheld;

(q) not, at any time at or after the execution of this Agreement, to, directly
or indirectly, offer or sell any Shares by means of any “prospectus” (within the
meaning of the Act), or use any “prospectus” (within the meaning of the Act) in
connection with the offer or sale of the Shares, in each case other than the
Prospectus;

(r) not to, and to cause the Subsidiaries not to, take, directly or indirectly,
any action designed, or which will constitute, or has constituted, or might
reasonably be expected to cause or result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Shares;

(s) to use its best efforts to cause the Shares to be listed for quotation on
the NASDAQ and to maintain the listing of the Common Stock, including the
Shares, for quotation on the NASDAQ; and

(t) to maintain a transfer agent and, if necessary under the jurisdiction of
incorporation of the Company, a registrar for the Common Stock.

5. Reimbursement of Underwriters’ Expenses. If the Shares are not delivered for
any reason other than the termination of this Agreement pursuant to the fifth
paragraph of Section 8 hereof or the default by one or more of the Underwriters
in its or their respective obligations hereunder, the Company shall, in addition
to paying the amounts described in Section 4(m) hereof, reimburse the
Underwriters for all of their reasonable out-of-pocket expenses, including the
fees and disbursements of their counsel.

6. Conditions of Underwriters’ Obligations. The several obligations of the
Underwriters hereunder are subject to the accuracy of the representations and
warranties on the part of the Company on the date hereof, at the time of
purchase and, if applicable, at the additional time of purchase, the performance
by the Company of its obligations hereunder and to the following additional
conditions precedent:

(a) The Company shall furnish to the Representatives at the time of purchase
and, if applicable, at the additional time of purchase, an opinion of Squire,
Sanders & Dempsey L.L.P., counsel for the Company, addressed to the
Underwriters, and dated the time of purchase or the additional time of purchase,
as the case may be, with executed copies for each of the other Underwriters, and
in form and substance satisfactory to William Blair, in the form set forth in
Exhibit B hereto.

(b) The Representatives shall have received (i) from Grant Thornton LLP letters
dated, respectively, the date of this Agreement, the date of the Prospectus
Supplement, the time of purchase and, if applicable, the additional time of
purchase, and addressed to the Underwriters (with executed copies for each of
the Underwriters) in the

 

22



--------------------------------------------------------------------------------

forms satisfactory to William Blair, which letters shall cover, without
limitation, the various financial disclosures contained in the Registration
Statement, the Pre-Pricing Prospectus, the Prospectus and the Permitted Free
Writing Prospectuses, if any; and (ii) from KPMG LLP letters dated,
respectively, the date of this Agreement, the date of the Prospectus Supplement,
the time of purchase and, if applicable, the additional time of purchase, and
addressed to the Underwriters (with executed copies for each of the
Underwriters) in the forms satisfactory to William Blair, which letters shall
cover, without limitation, the various financial disclosures relating to Macro
contained in the Registration Statement, the Pre-Pricing Prospectus, the
Prospectus and the Permitted Free Writing Prospectuses, if any.

(c) The Representatives shall have received at the time of purchase and, if
applicable, at the additional time of purchase, the favorable opinion of Davis
Polk & Wardwell LLP, counsel for the Underwriters, dated the time of purchase or
the additional time of purchase, as the case may be, in form and substance
reasonably satisfactory to William Blair.

(d) No Prospectus or amendment or supplement to the Registration Statement or
the Prospectus shall have been filed to which the Representatives shall have
objected in writing.

(e) The Registration Statement and any registration statement required to be
filed, prior to the sale of the Shares, under the Act pursuant to Rule 462(b)
shall have been filed and shall have become effective under the Act. The
Prospectus Supplement shall have been filed with the Commission pursuant to Rule
424(b) under the Act at or before 5:30 P.M., New York City time, on the second
full business day after the date of this Agreement (or such earlier time as may
be required under the Act).

(f) Prior to and at the time of purchase, and, if applicable, the additional
time of purchase, (i) no stop order with respect to the effectiveness of the
Registration Statement shall have been issued under the Act or proceedings
initiated under Section 8(d) or 8(e) of the Act; (ii) the Registration Statement
and all amendments thereto shall not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading; (iii) none of the Pre-Pricing
Prospectus or the Prospectus, and no amendment or supplement thereto, shall
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they are made, not misleading; (iv) no Disclosure
Package, and no amendment or supplement thereto, shall include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they are made, not misleading; and (v) none of the Permitted Free Writing
Prospectuses, if any, shall include an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they are made, not misleading.

(g) The Company will, at the time of purchase and, if applicable, at the
additional time of purchase, deliver to the Representatives a certificate of its
Chief

 

23



--------------------------------------------------------------------------------

Executive Officer and its Chief Financial Officer, dated the time of purchase or
the additional time of purchase, as the case may be, in the form attached as
Exhibit C hereto.

(h) The Representatives shall have received each of the signed Lock-Up
Agreements referred to in Section 3(w) hereof, and each such Lock-Up Agreement
shall be in full force and effect at the time of purchase and the additional
time of purchase, as the case may be.

(i) The Company shall have furnished to the Representatives such other documents
and certificates as to the accuracy and completeness of any statement in the
Registration Statement, any Pre-Pricing Prospectus, the Prospectus or any
Permitted Free Writing Prospectus as of the time of purchase and, if applicable,
the additional time of purchase, as the Representatives may reasonably request.

(j) The Shares shall have been approved for listing on and for quotation on the
NASDAQ, subject only to notice of issuance at or prior to the time of purchase
or the additional time of purchase, as the case may be.

(k) FINRA shall not have raised any objection with respect to the fairness or
reasonableness of the underwriting, or other arrangements of the transactions,
contemplated hereby.

7. Effective Date of Agreement; Termination. This Agreement shall become
effective when the parties hereto have executed and delivered this Agreement.

The obligations of the several Underwriters hereunder shall be subject to
termination in the absolute discretion of William Blair, if (1) since the time
of execution of this Agreement or the earlier respective dates as of which
information is given in the Registration Statement, the Pre-Pricing
Prospectuses, the Prospectus and the Permitted Free Writing Prospectuses, if
any, there has been any change or any development involving a prospective change
in the business, properties, management, financial condition or results of
operations of the Company and the Subsidiaries taken as a whole, that was not,
at the time of execution of this Agreement, otherwise reflected in the
Registration Statement, the Pre-Pricing Prospectuses, the Prospectus and the
Permitted Free Writing Prospectuses, if any, the effect of which change or
development is, in the sole judgment of William Blair, so material and adverse
as to make it impractical or inadvisable to proceed with the public offering or
the delivery of the Shares on the terms and in the manner contemplated in the
Registration Statement, the Pre-Pricing Prospectuses, the Prospectus and the
Permitted Free Writing Prospectuses, if any, or (2) since the time of execution
of this Agreement, there shall have occurred: (A) a suspension or material
limitation in trading in securities generally on the NYSE, the American Stock
Exchange or the NASDAQ; (B) a suspension or material limitation in trading in
the Company’s securities on the NASDAQ; (C) a general moratorium on commercial
banking activities declared by either federal or New York State authorities or a
material disruption in commercial banking or securities settlement or clearance
services in the United States; (D) an outbreak or escalation of hostilities or
acts of terrorism involving the United States or a declaration by the United
States of a national emergency or war; or (E) any other calamity or crisis or
any change in financial, political or economic conditions in the United States
or elsewhere, if the effect of any such event specified

 

24



--------------------------------------------------------------------------------

in clause (D) or (E), in the sole judgment of William Blair, makes it
impractical or inadvisable to proceed with the public offering or the delivery
of the Shares on the terms and in the manner contemplated in the Registration
Statement, the Pre-Pricing Prospectuses, the Prospectus and the Permitted Free
Writing Prospectuses, if any, or (3) since the time of execution of this
Agreement, there shall have occurred any downgrading, or any notice or
announcement shall have been given or made of: (A) any intended or potential
downgrading or (B) any watch, review or possible change that does not indicate
an affirmation or improvement in the rating accorded any securities of or
guaranteed by the Company or any Subsidiary by any “nationally recognized
statistical rating organization,” as that term is defined in Rule 436(g)(2)
under the Act.

If William Blair elects to terminate this Agreement as provided in this
Section 7, the Company and each other Underwriter shall be notified promptly in
writing.

If the sale to the Underwriters of the Shares, as contemplated by this
Agreement, is not carried out by the Underwriters for any reason permitted under
this Agreement, or if such sale is not carried out because the Company shall be
unable to comply with any of the terms of this Agreement, the Company shall not
be under any obligation or liability under this Agreement (except to the extent
provided in Sections 4(m), 5 and 9 hereof), and the Underwriters shall be under
no obligation or liability to the Company under this Agreement (except to the
extent provided in Section 9 hereof) or to one another hereunder.

8. Increase in Underwriters’ Commitments. Subject to Sections 6 and 7 hereof, if
any Underwriter shall default in its obligation to take up and pay for the Firm
Shares to be purchased by it hereunder (otherwise than for a failure of a
condition set forth in Section 6 hereof or a reason sufficient to justify the
termination of this Agreement under the provisions of Section 7 hereof) and if
the number of Firm Shares which all Underwriters so defaulting shall have agreed
but failed to take up and pay for does not exceed 10% of the total number of
Firm Shares, the non-defaulting Underwriters (including the Underwriters, if
any, substituted in the manner set forth below) shall take up and pay for (in
addition to the aggregate number of Firm Shares they are obligated to purchase
pursuant to Section 1 hereof) the number of Firm Shares agreed to be purchased
by all such defaulting Underwriters, as hereinafter provided. Such Shares shall
be taken up and paid for by such non-defaulting Underwriters in such amount or
amounts as the Representatives may designate with the consent of each
Underwriter so designated or, in the event no such designation is made, such
Shares shall be taken up and paid for by all non-defaulting Underwriters pro
rata in proportion to the aggregate number of Firm Shares set forth opposite the
names of such non-defaulting Underwriters in Schedule A annexed hereto.

Without relieving any defaulting Underwriter from its obligations hereunder, the
Company agrees with the non-defaulting Underwriters that it will not sell any
Firm Shares to the Underwriters under this Agreement unless all of the Firm
Shares are purchased by the Underwriters (or by substituted Underwriters
selected by the Representatives with the approval of the Company or selected by
the Company with the Representatives’ approval).

If a new Underwriter or Underwriters are substituted by the Underwriters or by
the Company for a defaulting Underwriter or Underwriters in accordance with the
foregoing provision, the Company or the Representatives shall have the right to
postpone the time of purchase for a period not exceeding five business days in
order that any necessary changes in the

 

25



--------------------------------------------------------------------------------

Registration Statement and the Prospectus and other documents may be effected.

The term “Underwriter” as used in this Agreement shall refer to and include any
Underwriter substituted under this Section 8 with like effect as if such
substituted Underwriter had originally been named in Schedule A annexed hereto.

If the aggregate number of Firm Shares which the defaulting Underwriter or
Underwriters agreed to purchase exceeds 10% of the total number of Firm Shares
which all Underwriters agreed to purchase hereunder, and if neither the
non-defaulting Underwriters nor the Company shall make arrangements within the
five business day period stated above for the purchase of all the Firm Shares
which the defaulting Underwriter or Underwriters agreed to purchase hereunder,
this Agreement shall terminate without further act or deed and without any
liability on the part of the Company to any Underwriter and without any
liability on the part of any non-defaulting Underwriter to the Company. Nothing
in this paragraph, and no action taken hereunder, shall relieve any defaulting
Underwriter from liability in respect of any default of such Underwriter under
this Agreement.

9. Indemnity and Contribution.

(a) The Company agrees to indemnify, defend and hold harmless each Underwriter,
its partners, directors, officers, and employees and any person who controls any
Underwriter within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act, and the successors and assigns of all of the foregoing persons,
from and against any loss, damage, expense, liability or claim (including the
reasonable cost of investigation) which, jointly or severally, any such
Underwriter or any such person may incur under the Act, the Exchange Act, the
common law or otherwise, insofar as such loss, damage, expense, liability or
claim arises out of or is based upon (i) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement (or in the
Registration Statement as amended by any post-effective amendment thereof by the
Company) or arises out of or is based upon any omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as any such loss, damage,
expense, liability or claim arises out of or is based upon any untrue statement
or alleged untrue statement of a material fact contained in, and in conformity
with information concerning such Underwriter furnished in writing by or on
behalf of such Underwriter through the Representatives to the Company expressly
for use in, the Registration Statement or arises out of or is based upon any
omission or alleged omission to state a material fact in the Registration
Statement in connection with such information, which material fact was not
contained in such information and which material fact was required to be stated
in such Registration Statement or was necessary to make such information not
misleading or (ii) any untrue statement or alleged untrue statement of a
material fact included in any Prospectus (the term Prospectus for the purpose of
this Section 9 being deemed to include any Basic Prospectus, any Pre-Pricing
Prospectus, the Prospectus Supplement, the Prospectus and any amendments or
supplements to the foregoing), in any Permitted Free Writing Prospectus, in any
“issuer information” (as defined in Rule 433 under the Act) of the Company,
which “issuer information” is required to be, or is, filed with the Commission,
or in any Prospectus together with any combination of one or more of the

 

26



--------------------------------------------------------------------------------

Permitted Free Writing Prospectuses, if any, or arises out of or is based upon
any omission or alleged omission to state a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, except, with respect to such Prospectus or Permitted
Free Writing Prospectus, insofar as any such loss, damage, expense, liability or
claim arises out of or is based upon any untrue statement or alleged untrue
statement of a material fact contained in, and in conformity with information
concerning such Underwriter furnished in writing by or on behalf of such
Underwriter through the Representatives to the Company expressly for use in,
such Prospectus or Permitted Free Writing Prospectus or arises out of or is
based upon any omission or alleged omission to state a material fact in such
Prospectus or Permitted Free Writing Prospectus in connection with such
information, which material fact was not contained in such information and which
material fact was necessary in order to make the statements in such information,
in the light of the circumstances under which they were made, not misleading.

(b) Each Underwriter severally agrees to indemnify, defend and hold harmless the
Company, its directors and officers, and any person who controls the Company
within the meaning of Section 15 of the Act or Section 20 of the Exchange Act,
and the successors and assigns of all of the foregoing persons, from and against
any loss, damage, expense, liability or claim (including the reasonable cost of
investigation) which, jointly or severally, the Company or any such person may
incur under the Act, the Exchange Act, the common law or otherwise, insofar as
such loss, damage, expense, liability or claim arises out of or is based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in, and in conformity with information concerning such Underwriter
furnished in writing by or on behalf of such Underwriter through the
Representatives to the Company expressly for use in, the Registration Statement
(or in the Registration Statement as amended by any post-effective amendment
thereof by the Company), or arises out of or is based upon any omission or
alleged omission to state a material fact in such Registration Statement in
connection with such information, which material fact was not contained in such
information and which material fact was required to be stated in such
Registration Statement or was necessary to make such information not misleading
or (ii) any untrue statement or alleged untrue statement of a material fact
contained in, and in conformity with information concerning such Underwriter
furnished in writing by or on behalf of such Underwriter through the
Representatives to the Company expressly for use in, a Prospectus or a Permitted
Free Writing Prospectus, or arises out of or is based upon any omission or
alleged omission to state a material fact in such Prospectus or Permitted Free
Writing Prospectus in connection with such information, which material fact was
not contained in such information and which material fact was necessary in order
to make the statements in such information, in the light of the circumstances
under which they were made, not misleading.

(c) If any action, suit or proceeding (each, a “Proceeding”) is brought against
a person (an “indemnified party”) in respect of which indemnity may be sought
against the Company or an Underwriter (as applicable, the “indemnifying party”)
pursuant to subsection (a) or (b), respectively, of this Section 9, such
indemnified party shall promptly notify such indemnifying party in writing of
the institution of such Proceeding and such indemnifying party shall assume the
defense of such Proceeding, including the

 

27



--------------------------------------------------------------------------------

employment of counsel reasonably satisfactory to such indemnified party and
payment of all fees and expenses; provided, however, that the omission to so
notify such indemnifying party shall not relieve such indemnifying party from
any liability which such indemnifying party may have to any indemnified party or
otherwise. The indemnified party or parties shall have the right to employ its
or their own counsel in any such case, but the fees and expenses of such counsel
shall be at the expense of such indemnified party or parties unless the
employment of such counsel shall have been authorized in writing by the
indemnifying party in connection with the defense of such Proceeding or the
indemnifying party shall not have, within a reasonable period of time in light
of the circumstances, employed counsel to defend such Proceeding or such
indemnified party or parties shall have reasonably concluded that there may be
defenses available to it or them which are different from, additional to or in
conflict with those available to such indemnifying party (in which case such
indemnifying party shall not have the right to direct the defense of such
Proceeding on behalf of the indemnified party or parties), in any of which
events such fees and expenses shall be borne by such indemnifying party and paid
as incurred (it being understood, however, that such indemnifying party shall
not be liable for the expenses of more than one separate counsel (in addition to
any local counsel) in any one Proceeding or series of related Proceedings in the
same jurisdiction representing the indemnified parties who are parties to such
Proceeding). The indemnifying party shall not be liable for any settlement of
any Proceeding effected without its written consent but, if settled with its
written consent, such indemnifying party agrees to indemnify and hold harmless
the indemnified party or parties from and against any loss or liability by
reason of such settlement. Notwithstanding the foregoing sentence, if at any
time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel as contemplated
by the second sentence of this Section 9(c), then the indemnifying party agrees
that it shall be liable for any settlement of any Proceeding effected without
its written consent if (i) such settlement is entered into more than 60 business
days after receipt by such indemnifying party of the aforesaid request,
(ii) such indemnifying party shall not have fully reimbursed the indemnified
party in accordance with such request prior to the date of such settlement and
(iii) such indemnified party shall have given the indemnifying party at least 30
days’ prior notice of its intention to settle. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened Proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such Proceeding and does not include an admission
of fault or culpability or a failure to act by or on behalf of such indemnified
party.

(d) If the indemnification provided for in this Section 9 is unavailable to an
indemnified party under subsections (a) and (b) of this Section 9 or
insufficient to hold an indemnified party harmless in respect of any losses,
damages, expenses, liabilities or claims referred to therein, then each
applicable indemnifying party shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, damages, expenses,
liabilities or claims (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Underwriters
on the other

 

28



--------------------------------------------------------------------------------

hand from the offering of the Shares or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company on the one hand and of the
Underwriters on the other in connection with the statements or omissions which
resulted in such losses, damages, expenses, liabilities or claims, as well as
any other relevant equitable considerations. The relative benefits received by
the Company on the one hand and the Underwriters on the other shall be deemed to
be in the same respective proportions as the total proceeds from the offering
(net of underwriting discounts and commissions but before deducting expenses)
received by the Company, and the total underwriting discounts and commissions
received by the Underwriters, bear to the aggregate public offering price of the
Shares. The relative fault of the Company on the one hand and of the
Underwriters on the other shall be determined by reference to, among other
things, whether the untrue statement or alleged untrue statement of a material
fact or omission or alleged omission relates to information supplied by the
Company or by the Underwriters and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The amount paid or payable by a party as a result of the losses,
damages, expenses, liabilities and claims referred to in this subsection shall
be deemed to include any legal or other fees or expenses reasonably incurred by
such party in connection with investigating, preparing to defend or defending
any Proceeding.

(e) The Company and the Underwriters agree that it would not be just and
equitable if contribution pursuant to this Section 9 were determined by pro rata
allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in subsection (d) above. Notwithstanding
the provisions of this Section 9, no Underwriter shall be required to contribute
any amount in excess of the amount by which the total price at which the Shares
underwritten by such Underwriter and distributed to the public were offered to
the public exceeds the amount of any damage which such Underwriter has otherwise
been required to pay by reason of such untrue statement or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. The Underwriters’ obligations to contribute pursuant to this
Section 9 are several in proportion to their respective underwriting commitments
and not joint.

(f) The indemnity and contribution agreements contained in this Section 9 and
the covenants, warranties and representations of the Company contained in this
Agreement shall remain in full force and effect regardless of any investigation
made by or on behalf of any Underwriter, its partners, directors or officers or
any person (including each partner, officer or director of such person) who
controls any Underwriter within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act, or by or on behalf of the Company, its directors
or officers or any person who controls the Company within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act, and shall survive any
termination of this Agreement or the issuance and delivery of the Shares. The
Company and each Underwriter agree promptly to notify each other of the
commencement of any Proceeding against it and, in the case of the Company,
against any

 

29



--------------------------------------------------------------------------------

of the Company’s officers or directors in connection with the issuance and sale
of the Shares, or in connection with the Registration Statement, any Basic
Prospectus, any Pre-Pricing Prospectus, the Prospectus or any Permitted Free
Writing Prospectus.

10. Information Furnished by the Underwriters. The statements set forth in the
third-to-last paragraph on the cover page of the Prospectus; the first paragraph
immediately under the subheading “Underwriting—Over-Allotment Option,” the first
paragraph immediately under the subheading “Underwriting—Commissions and
Discounts” and the paragraphs under the subheading
“Underwriting—Price-Stabilization, Short Positions, Passive Market-Making,”
constitute the only information furnished by or on behalf of the Underwriters,
as such information is referred to in Sections 3 and 9 hereof.

11. Notices. Except as otherwise herein provided, all statements, requests,
notices and agreements shall be in writing or by telegram or facsimile and, if
to the Underwriters, shall be sufficient in all respects if delivered or sent to
William Blair & Company, L.L.C. at 222 West Adams Street, Chicago, Illinois
60606, Attention: Equity Syndicate Department, (facsimile: 312-236-8991)
e-mail: eqsyndicate@williamblair.com and, if to the Company, shall be sufficient
in all respects if delivered or sent to the Company at the offices of the
Company at 9300 Lee Highway, Fairfax, Virginia 22031, Attention: Sudhakar
Kesavan, Chairman & Chief Executive Officer (facsimile: 703-934-3740) e-mail:
SKesavan@icfi.com.

12. Governing Law; Construction. This Agreement and any claim, counterclaim or
dispute of any kind or nature whatsoever arising out of or in any way relating
to this Agreement (“Claim”), directly or indirectly, shall be governed by, and
construed in accordance with, the laws of the State of New York. The section
headings in this Agreement have been inserted as a matter of convenience of
reference and are not a part of this Agreement.

13. Submission to Jurisdiction. Except as set forth below, no Claim may be
commenced, prosecuted or continued in any court other than the courts of the
State of New York located in the City and County of New York or in the United
States District Court for the Southern District of New York, which courts shall
have jurisdiction over the adjudication of such matters, and the Company
consents to the jurisdiction of such courts and personal service with respect
thereto. The Company hereby consents to personal jurisdiction, service and venue
in any court in which any Claim arising out of or in any way relating to this
Agreement is brought by any third party against any Underwriter or any
indemnified party. Each Underwriter and the Company (on its behalf and, to the
extent permitted by applicable law, on behalf of its stockholders and
affiliates) waive all right to trial by jury in any action, proceeding or
counterclaim (whether based upon contract, tort or otherwise) in any way arising
out of or relating to this Agreement. The Company agrees that a final judgment
in any such action, proceeding or counterclaim brought in any such court shall
be conclusive and binding upon the Company and may be enforced in any other
courts to the jurisdiction of which the Company is or may be subject, by suit
upon such judgment.

14. Parties at Interest. The Agreement herein set forth has been and is made
solely for the benefit of the Underwriters and the Company and to the extent
provided in Section 9 hereof the controlling persons, partners, directors and
officers referred to in such Section, and their respective successors, assigns,
heirs, personal representatives and executors and

 

30



--------------------------------------------------------------------------------

administrators. No other person, partnership, association or corporation
(including a purchaser, as such purchaser, from any of the Underwriters) shall
acquire or have any right under or by virtue of this Agreement.

15. No Fiduciary Relationship. The Company hereby acknowledges that the
Underwriters are acting solely as underwriters in connection with the purchase
and sale of the Company’s securities. The Company further acknowledges that the
Underwriters are acting pursuant to a contractual relationship created solely by
this Agreement entered into on an arm’s length basis, and in no event do the
parties intend that the Underwriters act or be responsible as a fiduciary to the
Company, its management, stockholders or creditors or any other person in
connection with any activity that the Underwriters may undertake or have
undertaken in furtherance of the purchase and sale of the Company’s securities,
either before or after the date hereof. The Underwriters hereby expressly
disclaim any fiduciary or similar obligations to the Company, either in
connection with the transactions contemplated by this Agreement or any matters
leading up to such transactions, and the Company hereby confirms its
understanding and agreement to that effect. The Company and the Underwriters
agree that they are each responsible for making their own independent judgments
with respect to any such transactions and that any opinions or views expressed
by the Underwriters to the Company regarding such transactions, including, but
not limited to, any opinions or views with respect to the price or market for
the Company’s securities, do not constitute advice or recommendations to the
Company. The Company hereby waives and releases, to the fullest extent permitted
by law, any claims that the Company may have against the Underwriters with
respect to any breach or alleged breach of any fiduciary or similar duty to the
Company in connection with the transactions contemplated by this Agreement or
any matters leading up to such transactions.

16. Counterparts. This Agreement may be signed by the parties in one or more
counterparts which together shall constitute one and the same agreement among
the parties.

17. Successors and Assigns. This Agreement shall be binding upon the
Underwriters and the Company and their successors and assigns and any successor
or assign of any substantial portion of the Company’s and any of the
Underwriters’ respective businesses and/or assets.

[The Remainder of This Page Intentionally Left Blank; Signature Pages Follow]

 

31



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding among the Company and
the several Underwriters, please so indicate in the space provided below for
that purpose, whereupon this Agreement and the Representatives’ acceptance shall
constitute a binding agreement among the Company and the Underwriters,
severally.

 

Very truly yours, ICF INTERNATIONAL, INC. By:    /s/ Sudhakar Kesavan   Name:
Sudhakar Kesavan   Title:   Chairman and CEO



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written, on behalf of
themselves and the other several Underwriters named in Schedule A annexed hereto

 

WILLIAM BLAIR & COMPANY, L.L.C. By:    /s/ Scott Patterson   Name: Scott
Patterson   Title:   Principal By:        Name:   Title: STIFEL, NICOLAUS &
COMPANY, INCORPORATED By:    /s/ Thomas K. Peltier   Name: Thomas K. Peltier  
Title:   Managing Director By:        Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE A

 

Underwriter

   Number of
Firm Shares

William Blair & Company, L.L.C.

   1,007,500

Stifel, Nicolaus & Company, Incorporated

   1,007,500

Canaccord Adams Inc.

   387,500

Stephens Inc.

   387,500

BB&T Capital Markets, a division of Scott & Stringfellow, LLC

   310,000     

Total

   3,100,000     

 

Sch. A-1



--------------------------------------------------------------------------------

SCHEDULE B

Permitted Free Writing Prospectuses

None.

 

Sch. B-1



--------------------------------------------------------------------------------

EXHIBIT A-1

Lock-Up Agreement

                    , 2009

William Blair & Company, L.L.C.

Stifel, Nicolaus & Company, Incorporated

As representatives of the Underwriters

named in Schedule A annexed to the

Underwriting Agreement referred to below

 

c/o William Blair & Company, L.L.C.

222 West Adams Street

Chicago, Illinois 60606

Ladies and Gentlemen:

This Lock-Up Agreement is being delivered to you in connection with the proposed
Underwriting Agreement (the “Underwriting Agreement”) to be entered into by ICF
International, Inc., a Delaware corporation (the “Company”), and you and the
other underwriters named in Schedule A annexed to the Underwriting Agreement,
with respect to the public offering (the “Offering”) of common stock, par value
$0.001 per share, of the Company (the “Common Stock”).

In order to induce you to enter into the Underwriting Agreement, the undersigned
agrees that, for a period (the “Lock-Up Period”) beginning on the date hereof
and ending on, and including, the date that is 60 days after the date of the
final prospectus supplement relating to the Offering, the undersigned will not,
without the prior written consent of either William Blair & Company, L.L.C. or
Stifel, Nicolaus & Company, Incorporated, (i) sell, offer to sell, contract or
agree to sell, hypothecate, pledge, grant any option to purchase or otherwise
dispose of or agree to dispose of, directly or indirectly, or file (or
participate in the filing of) a registration statement with the Securities and
Exchange Commission (the “Commission”) in respect of, or establish or increase a
put equivalent position or liquidate or decrease a call equivalent position
within the meaning of Section 16 of the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder
(the “Exchange Act”) with respect to, any Common Stock or any other securities
of the Company that are substantially similar to Common Stock, or any securities
convertible into or exchangeable or exercisable for, or any warrants or other
rights to purchase, the foregoing, (ii) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of Common Stock or any other securities of the Company that are
substantially similar to Common Stock, or any securities convertible into or
exchangeable or exercisable for, or any warrants or other rights to purchase,
the foregoing, whether any such transaction is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise or (iii) publicly
announce an intention to effect any transaction specified in clause (i) or (ii).
The foregoing sentence shall not apply to (a) the registration of the offer and
sale of Common Stock as contemplated by the Underwriting Agreement and the sale
of the Common Stock to the Underwriters (as defined in the Underwriting
Agreement) in the Offering, (b) bona fide gifts, provided the recipient thereof
agrees in writing with the Underwriters to be bound by the terms of this Lock-Up
Agreement, (c)

 

Ex. A-1-1



--------------------------------------------------------------------------------

dispositions to any trust for the direct or indirect benefit of the undersigned
and/or the immediate family of the undersigned, provided that such trust agrees
in writing with the Underwriters to be bound by the terms of this Lock-Up
Agreement, (d) the exercise of outstanding vested options, provided that the
recipient thereof does not sell such issued shares for the duration of this
Lock-Up Agreement, and (e) dispositions of Common Stock pursuant to agreements
or plans in accordance with the guidelines specified by Rule 10b5-1 under the
Exchange Act with an independent broker-dealer in effect as of the date of this
Lock-Up Agreement. For purposes of this paragraph, “immediate family” shall mean
the undersigned and the spouse, any lineal descendent, father, mother, brother
or sister of the undersigned.

In addition, the undersigned hereby waives any rights the undersigned may have
to require registration of Common Stock in connection with the filing of a
registration statement relating to the Offering. The undersigned further agrees
that, for the Lock-Up Period, the undersigned will not, without the prior
written consent of either William Blair & Company, L.L.C. or Stifel, Nicolaus &
Company, Incorporated, make any demand for, or exercise any right with respect
to, the registration of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock, or warrants or other rights to
purchase Common Stock or any such securities.

Notwithstanding the above, if (a) during the period that begins on the date that
is fifteen (15) calendar days plus three (3) business days before the last day
of the Lock-Up Period and ends on the last day of the Lock-Up Period, the
Company issues an earnings release or material news or a material event relating
to the Company occurs; or (b) prior to the expiration of the Lock-Up Period, the
Company announces that it will release earnings results during the sixteen
(16) day period beginning on the last day of the Lock-Up Period, then the
restrictions imposed by this Lock-Up Agreement shall continue to apply until the
expiration of the date that is fifteen (15) calendar days plus three
(3) business days after the date on which the issuance of the earnings release
or the material news or material event occurs (the “Extended Period”), except
that the restrictions imposed by this Lock-Up Agreement shall not continue to
apply during the Extended Period so long as the Company meets the registrant
requirements set forth in Rule 139 under the Act for the publishing of
issuer-specific research reports.

In addition, the undersigned hereby waives any and all preemptive rights,
participation rights, resale rights, rights of first refusal and similar rights
that the undersigned may have in connection with the Offering or with any
issuance or sale by the Company of any equity or other securities before the
Offering, except for any such rights as have been heretofore duly exercised.

The undersigned hereby confirms that the undersigned has not, directly or
indirectly, taken, and hereby covenants that the undersigned will not, directly
or indirectly, take, any action designed, or which has constituted or will
constitute or might reasonably be expected to cause or result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of shares of Common Stock.

*     *     *

 

Ex. A-1-2



--------------------------------------------------------------------------------

If (i) the Company notifies you in writing that it does not intend to proceed
with the Offering, (ii) the registration statement filed with the Commission
with respect to the Offering is withdrawn or (iii) for any reason the
Underwriting Agreement shall be terminated prior to the “time of purchase” (as
defined in the Underwriting Agreement), this Lock-Up Agreement shall be
terminated and the undersigned shall be released from its obligations hereunder.

 

Very truly yours,    Name:

 

Ex. A-1-3



--------------------------------------------------------------------------------

EXHIBIT A-2

Lock-Up Agreement

                    , 2009

William Blair & Company, L.L.C.

Stifel, Nicolaus & Company, Incorporated

As representatives of the Underwriters

named in Schedule A annexed to the

Underwriting Agreement referred to below

 

c/o William Blair & Company, L.L.C.

222 West Adams Street

Chicago, Illinois 60606

Ladies and Gentlemen:

This Lock-Up Agreement is being delivered to you in connection with the proposed
Underwriting Agreement (the “Underwriting Agreement”) to be entered into by ICF
International, Inc., a Delaware corporation (the “Company”), and you and the
other underwriters named in Schedule A annexed to the Underwriting Agreement,
with respect to the public offering (the “Offering”) of common stock, par value
$0.001 per share, of the Company (the “Common Stock”).

In order to induce you to enter into the Underwriting Agreement, the undersigned
agrees that, for a period (the “Lock-Up Period”) beginning on the date hereof
and ending on, and including, the date that is 45 days after the date of the
final prospectus supplement relating to the Offering, the undersigned will not,
without the prior written consent of either William Blair & Company, L.L.C. or
Stifel, Nicolaus & Company, Incorporated, (i) sell, offer to sell, contract or
agree to sell, hypothecate, pledge, grant any option to purchase or otherwise
dispose of or agree to dispose of, directly or indirectly, or file (or
participate in the filing of) a registration statement with the Securities and
Exchange Commission (the “Commission”) in respect of, or establish or increase a
put equivalent position or liquidate or decrease a call equivalent position
within the meaning of Section 16 of the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder
(the “Exchange Act”) with respect to, any Common Stock or any other securities
of the Company that are substantially similar to Common Stock, or any securities
convertible into or exchangeable or exercisable for, or any warrants or other
rights to purchase, the foregoing, (ii) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of Common Stock or any other securities of the Company that are
substantially similar to Common Stock, or any securities convertible into or
exchangeable or exercisable for, or any warrants or other rights to purchase,
the foregoing, whether any such transaction is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise or (iii) publicly
announce an intention to effect any transaction specified in clause (i) or (ii).
The foregoing sentence shall not apply to (a) the registration of the offer and
sale of Common Stock as contemplated by the Underwriting Agreement and the sale
of the Common Stock to the Underwriters (as defined in

 

Ex. A-2-1



--------------------------------------------------------------------------------

the Underwriting Agreement) in the Offering, (b) bona fide gifts, provided the
recipient thereof agrees in writing with the Underwriters to be bound by the
terms of this Lock-Up Agreement, (c) dispositions to any trust for the direct or
indirect benefit of the undersigned and/or the immediate family of the
undersigned, provided that such trust agrees in writing with the Underwriters to
be bound by the terms of this Lock-Up Agreement, and (d) the exercise of
outstanding vested options, provided that the recipient thereof does not sell
such issued shares for the duration of this Lock-Up Agreement. For purposes of
this paragraph, “immediate family” shall mean the undersigned and the spouse,
any lineal descendent, father, mother, brother or sister of the undersigned.

In addition, the undersigned hereby waives any rights the undersigned may have
to require registration of Common Stock in connection with the filing of a
registration statement relating to the Offering. The undersigned further agrees
that, for the Lock-Up Period, the undersigned will not, without the prior
written consent of either William Blair & Company, L.L.C. or Stifel, Nicolaus &
Company, Incorporated, make any demand for, or exercise any right with respect
to, the registration of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock, or warrants or other rights to
purchase Common Stock or any such securities.

Notwithstanding the above, if (a) during the period that begins on the date that
is fifteen (15) calendar days plus three (3) business days before the last day
of the Lock-Up Period and ends on the last day of the Lock-Up Period, the
Company issues an earnings release or material news or a material event relating
to the Company occurs; or (b) prior to the expiration of the Lock-Up Period, the
Company announces that it will release earnings results during the sixteen
(16) day period beginning on the last day of the Lock-Up Period, then the
restrictions imposed by this Lock-Up Agreement shall continue to apply until the
expiration of the date that is fifteen (15) calendar days plus three
(3) business days after the date on which the issuance of the earnings release
or the material news or material event occurs (the “Extended Period”), except
that the restrictions imposed by this Lock-Up Agreement shall not continue to
apply during the Extended Period so long as the Company meets the registrant
requirements set forth in Rule 139 under the Act for the publishing of
issuer-specific research reports.

In addition, the undersigned hereby waives any and all preemptive rights,
participation rights, resale rights, rights of first refusal and similar rights
that the undersigned may have in connection with the Offering or with any
issuance or sale by the Company of any equity or other securities before the
Offering, except for any such rights as have been heretofore duly exercised.

The undersigned hereby confirms that the undersigned has not, directly or
indirectly, taken, and hereby covenants that the undersigned will not, directly
or indirectly, take, any action designed, or which has constituted or will
constitute or might reasonably be expected to cause or result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of shares of Common Stock.

*     *     *

 

Ex. A-2-2



--------------------------------------------------------------------------------

If (i) the Company notifies you in writing that it does not intend to proceed
with the Offering, (ii) the registration statement filed with the Commission
with respect to the Offering is withdrawn or (iii) for any reason the
Underwriting Agreement shall be terminated prior to the “time of purchase” (as
defined in the Underwriting Agreement), this Lock-Up Agreement shall be
terminated and the undersigned shall be released from its obligations hereunder.

 

Very truly yours,    Name:

 

Ex. A-2-3



--------------------------------------------------------------------------------

EXHIBIT A-3

LIST OF PARTIES TO EXECUTE LOCK-UP AGREEMENTS

 

Officers and Directors

 

Position

1.      Sudhakar Kesavan

  Chairman, President and Chief Executive Officer

2.      John Wasson

  Executive Vice President and Chief Operating Officer

3.      Alan Stewart

  Senior Vice President, Chief Financial Officer and Secretary

4.      Ellen Glover

  Executive Vice President

5.      Gerald Croan

  Executive Vice President

6.      Dr. Edward H. Bersoff

  Director

7.      Dr. Srikant M. Datar

  Director

8.      Joel R. Jacks

  Director

9.      David C. Lucien

  Director

10.    Peter M. Schulte

  Director

11.    Eileen O’Shea Auen

  Director

12.    Richard M. Feldt

  Director

Five Percent Stockholders

   

1.      CM Equity Partners, L.P.

 

2.      CMEP Co-Investment ICF, L.P.

 

3.      CM Equity Partners II, L.P.

 

4.      CM Equity Partners II Co-Investors, L.P.

 

 

Ex. A-3-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF OPINION OF SQUIRE, SANDERS & DEMPSEY L.L.P.

 

1. The Company is a corporation validly existing and in good standing under the
laws of the State of Delaware, with the requisite corporate power and authority
to own, lease and operate its properties and conduct its business as described
in the Registration Statement, the Pre-Pricing Prospectus and the Prospectus,
and to execute and deliver the Underwriting Agreement and perform its
obligations thereunder, including the issuance, sale and delivery of the Shares
as contemplated by the Underwriting Agreement.

 

2. Each of the Company’s Significant Subsidiaries is validly existing and in
good standing as a corporation or limited liability company, as applicable,
under the laws of its jurisdiction of incorporation or formation, with the
requisite power and authority (corporate or limited liability company, as
applicable) to own, lease and operate its properties and to conduct its business
as described in the Registration Statement, the Pre-Pricing Prospectus and the
Prospectus.

 

3. The Company and the Significant Subsidiaries are each duly qualified to do
business as a foreign corporation or limited liability company, as applicable,
and are in good standing in each jurisdiction where the ownership or leasing of
their respective properties or the conduct of their respective businesses
requires such qualification, except where the failure to be so qualified and in
good standing would not, individually or in the aggregate, have a Material
Adverse Effect.

 

4. The Underwriting Agreement has been duly authorized, executed and delivered
by the Company.

 

5. The Shares have been duly authorized and, when issued and delivered against
payment therefor in accordance with the Underwriting Agreement, will be validly
issued, fully paid and nonassessable, and will be free of statutory preemptive
rights and, to our knowledge, contractual preemptive rights, resale rights,
rights of first refusal and similar rights.

 

6. The Company has an authorized and outstanding capitalization as set forth in
the Registration Statement, the Pre-Pricing Prospectus and the Prospectus; all
of the issued and outstanding shares of capital stock of the Company have been
duly authorized and validly issued, are to our knowledge fully paid and
nonassessable, and are free of statutory preemptive rights and, to our
knowledge, contractual preemptive rights, resale rights, rights of first refusal
and similar rights.

 

7. The Amended and Restated Certificate of Incorporation of the Company and the
Amended and Restated Bylaws of the Company, each in the form filed as an exhibit
to the Registration Statement, have been duly adopted and are in full force and
effect as of the date hereof, in each case in accordance with the Delaware
General Corporation Law, and the Amended and Restated Certificate of
Incorporation has been filed as required with the Secretary of State of
Delaware.

 

Ex. B-1



--------------------------------------------------------------------------------

8. All of the outstanding shares of capital stock of each of the Significant
Subsidiaries have been duly authorized and are validly issued, fully paid and
nonassessable and, except as otherwise disclosed in the Registration Statement
(excluding the exhibits thereto), the Pre-Pricing Prospectus and the Prospectus,
are owned by the Company, in each case subject to no security interest, other
encumbrance or adverse claim.

 

9. The Shares are duly listed and authorized for trading, subject to official
notice of issuance, on The NASDAQ Stock Market.

 

10. The capital stock of the Company, including the Shares, conforms in all
material respects to the description thereof contained in the Registration
Statement, the Pre-Pricing Prospectus and the Prospectus.

 

11. The Registration Statement, the Pre-Pricing Prospectus and the Prospectus,
including the Incorporated Documents (except as to the financial statements and
schedules, and other financial data derived therefrom, contained or incorporated
by reference therein, as to which we express no opinion), at their respective
effective or issue dates and in the case of each of the Incorporated Documents,
at the time such document was filed with the Commission, complied as to form in
all material respects with the requirements of the Act or the Exchange Act, as
applicable (including, in the case of the Prospectus, Section 10(a) of the Act);
the eligibility requirements for the use of Form S-3 in connection with the
registration of the Shares were met at the time of filing the Registration
Statement; and the Registration Statement meets, and the offering and sale of
the Shares as contemplated by the Underwriting Agreement complies with, the
requirements of Rule 415 under the Act (including, without limitation, Rule
415(a)(5) under the Act).

 

12. To our knowledge, the Company is not an “ineligible issuer” (as defined in
Rule 405 under the Act) as of the eligibility determination date for purposes of
Rules 164 and 433 under the Act with respect to the offering of the Shares
contemplated by the Registration Statement.

 

13. The Registration Statement has become effective under the Act and, to our
knowledge, no stop order proceedings with respect thereto are pending or
threatened under the Act, and any required filing of the Prospectus pursuant to
Rule 424 under the Act has been made in the manner and within the time period
required by such Rule 424 and in compliance with Rule 430B and in the manner and
within the time period required by Rule 430A under the Act.

 

14.

No approval, authorization, consent, order or filing under any federal law, the
laws of the State of New York or the Commonwealth of Virginia or under the
Delaware General Corporation Law, or approval of the stockholders of the
Company, is required in connection with the issuance and sale of the Shares or
with the consummation by the Company of the transactions contemplated by the
Underwriting Agreement other than (a) registration of the Shares under the Act,
which has been effected, (b) as may be required under the state securities or
blue sky laws of the various jurisdictions in which the Shares are being offered
by the Underwriters, (c) as may be required in connection with the listing of
the Shares on The NASDAQ Stock Market, and (d) as may be required under the
Conduct Rules of the

 

Ex. B-2



--------------------------------------------------------------------------------

 

NASD, as enforced by the FINRA Board of Governors.

 

15. The execution, delivery and performance of the Underwriting Agreement by the
Company, the issuance and sale of the Shares and the consummation of the
transactions contemplated by the Underwriting Agreement do not and will not
result in any breach or violation of or constitute a default under (nor
constitute any event which, with notice, lapse of time or both, would result in
any breach or violation of or constitute a default under or give the holder of
any indebtedness (or a person acting on such holder’s behalf) the right to
require the repurchase, redemption or repayment of all or a part of such
indebtedness under) (or result in the creation or imposition of a lien, charge
or encumbrance on any property or assets of the Company or any Significant
Subsidiary pursuant to) (i) the charter or bylaws of the Company or
organizational documents of any of the Significant Subsidiaries, or (ii) any
indenture, mortgage, deed of trust, bank loan or credit agreement (except as
disclosed in the Registration Statement, the Pre-Pricing Prospectus and the
Prospectus as regards repayment obligations under the Company’s credit line) or
other evidence of indebtedness, or any license, lease, contract or other
agreement or instrument (collectively, “Agreements and Instruments”) that is
filed as an exhibit to the Registration Statement or any Incorporated Document
or, to our knowledge, under any other Agreement and Instrument to which the
Company or any of the Significant Subsidiaries is a party or by which any of
them or any of their respective properties may be bound or affected, or
(iii) federal laws, the laws of the State of New York or the Commonwealth of
Virginia or the Delaware General Corporation Law, or (iv) any decree, judgment
or order applicable to the Company or any of the Significant Subsidiaries or any
of their respective properties, which decree, judgment or order is known by us.

 

16. To our knowledge, there are no contracts, licenses, agreements, leases or
documents of a character that are required to be described in the Registration
Statement, the Pre-Pricing Prospectus or the Prospectus or to be filed as an
exhibit to the Registration Statement or any Incorporated Document that have not
been so described or filed as required.

 

17. To our knowledge, (i) the Company is not a party to any legal or
governmental action or proceeding that challenges the validity or
enforceability, or seeks to enjoin the performance, of the Underwriting
Agreement; and (ii) there are no actions, suits, claims, investigations or
proceedings pending, threatened or contemplated to which the Company or any of
the Significant Subsidiaries or any of their respective directors or officers is
or would be a party or to which any of their respective properties is or would
be subject at law or in equity, before or by any federal, state, local or
foreign governmental or regulatory commission, board, body, authority or agency
that are required to be described in the Registration Statement, the Pre-Pricing
Prospectus or the Prospectus but are not so described as required.

 

18. The Company is not and, after giving effect to the offering and sale of the
Shares and the application of the proceeds thereof as described in the
Pre-Pricing Prospectus and the Prospectus, will not be an “investment company”
as such term is defined in the Investment Company Act.

 

19.

The statements in the Pre-Pricing Prospectus and the Prospectus under the
headings

 

Ex. B-3



--------------------------------------------------------------------------------

 

“Certain U.S. Federal Income Tax Considerations for Non-U.S. Holders” and
“Description of Capital Stock,” insofar as such statements constitute summaries
of documents or legal proceedings or refer to matters of law or legal
conclusions, fairly present and summarize such information in the context in
which made in the Pre-Pricing Prospectus and the Prospectus.

 

20. Except for the rights described in the Prospectus that have not been
exercised, no person has the right, pursuant to the terms of any contract,
agreement or other instrument described in or filed as an exhibit to the
Registration Statement or any Incorporated Document, or otherwise known to us,
to cause the Company to register under the Act any shares of capital stock of
the Company or to include any such shares in the Registration Statement or the
offering contemplated thereby.

We have participated in conferences with officers and other representatives of
the Company, representatives of the independent registered public accounting
firm for the Company and representatives of the Underwriters and their counsel
at which the contents of the Registration Statement, the Pre-Pricing Prospectus,
and the Prospectus were discussed. Although we have not independently verified
and are not passing upon and do not assume responsibility for the accuracy,
completeness or fairness of the statements contained in the Registration
Statement, the Pre-Pricing Prospectus, or the Prospectus (except as and to the
extent stated in subparagraphs 6, 10 and 19 above), on the basis of the
foregoing, nothing has come to our attention that causes us to believe that
(i) the Registration Statement, at the Effective Time, contained an untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein not misleading,
(ii) the Disclosure Package (as defined below), as of the Applicable Time (as
defined below), when taken together with the Pricing Information (as defined
below), contained an untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading or (iii) the
Prospectus, as of its date, or as of the date hereof, contained or contains an
untrue statement of a material fact or omitted or omits to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading (it being understood
that we express no view with respect to the financial statements and schedules,
and other financial data derived therefrom, included or incorporated by
reference into, or omitted from, the Registration Statement, the Disclosure
Package or the Prospectus). As used in this paragraph, (A) “Disclosure Package”
means the Pre-Pricing Prospectus, (B) “Applicable Time” means [•] [A.M./.P.M.],
New York City time, on [•], 2009, and (C) “Pricing Information” means (i) the
number of Shares offered for sale pursuant to the Prospectus and (ii) the public
offering price per Share, in the case of each of clause (C)(i) and clause
(C)(ii), as reflected on the cover page of the Prospectus Supplement.

Capitalized terms used herein without definition shall have the respective
meanings ascribed to them in the Underwriting Agreement.

 

Ex. B-4



--------------------------------------------------------------------------------

EXHIBIT C

OFFICERS’ CERTIFICATE

Each of the undersigned, Sudhakar Kesavan, Chairman & Chief Executive Officer of
ICF International, Inc., a Delaware corporation (the “Company”), and Alan
Stewart, Chief Financial Officer of the Company, on behalf of the Company, does
hereby certify pursuant to Section 6(g) of that certain Underwriting Agreement
dated December [•], 2009 (the “Underwriting Agreement”) among the Company and on
behalf of the several Underwriters named therein, William Blair & Company,
L.L.C. and Stifel, Nicolaus & Company, Incorporated, that as of the date hereof:

 

1. He has reviewed the Registration Statement, the Pre-Pricing Prospectus, the
Prospectus and each Permitted Free Writing Prospectus.

 

2. The representations and warranties of the Company as set forth in the
Underwriting Agreement are true and correct as of the date hereof and as if made
on the date hereof.

 

3. The Company has performed all of its obligations under the Underwriting
Agreement as are to be performed at or before the date hereof.

 

4. The conditions set forth in paragraph (f) of Section 6 of the Underwriting
Agreement have been met.

Capitalized terms used herein without definition shall have the respective
meanings ascribed to them in the Underwriting Agreement.

IN WITNESS WHEREOF, the undersigned have hereunto set their hands on this [•]
day of December, 2009.

 

   Name:    Sudhakar Kesavan Title:   Chairman & Chief Executive Officer        
Name:   Alan Stewart Title:   Chief Financial Officer

 

Ex. C-1